Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 1 of 160 PageID #: 328




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE

   UNITED STATES OF AMERICA and               §
   THE STATE OF DELAWARE, ex rel.             §
   MALIKA SPRUILL and DOUGLAS                 §
   SPRUILL,                                   §
                                              §   C.A. No. 19-cv-475-CFC
                         Plaintiffs,          §
                                              §   FILED UNDER SEAL
          v.                                  §   PURSUANT TO
                                              §   The False Claims Act
   CONNECTIONS COMMUNITY                      §   31 U.S.C. § 3730(b)(2), and the
   SUPPORT PROGRAMS, INC. and                 §   Delaware False Claims and
   CATHY DEVANEY MCKAY,                       §   Reporting Act, 6 Del. C.
                                              §   § 1201 et seq.
                         Defendants.          §
                                              §   TRIAL BY JURY OF TWELVE
                                              §   (12) DEMANDED pursuant to
                                              §   F.R.C.P. Rule 38(b) and
                                              §   D. Del. LR 38.1

                     FIRST AMENDED COMPLAINT
   OF COUNSEL:                                      Kyle J. McGee (# 5558)
                                                    Laina M. Herbert (# 4717)
   Brian Mahany (WI 1065623)                        GRANT & EISENHOFER P.A.
   Tim Granitz (WI 1088934)                         123 Justison Street
   MAHANYLAW                                        Wilmington, DE 19801
   8112 West Bluemound Road                         Tel: 302-622-7000
     Suite 101
   Wauwatosa, WI 53213                              Attorneys for Plaintiff-Relators
   Tel: (414) 258-2375                              Malika Spruill and Douglas
   Facsimile: (414) 777-0776                        Spruill


   Date: June 21, 2019
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 2 of 160 PageID #: 329




                                    TABLE OF CONTENTS

   SUMMARY OF THE ACTION ................................................................................ 1

   I.              JURISDICTION AND VENUE ......................................................... 19

   II.             THE PARTIES .................................................................................... 21

   III.            FACTUAL BACKGROUND ............................................................. 28

           A.      Connections’ Bill-To Pattern and Practice. ......... 28

           B.      Malika Spruill....................................................... 36

           C.      Dr. Akinlawon Olugbenga Ayeni. ....................... 52

           D.      Fabrication of Medical Records. .......................... 54

           E.      Medically Unnecessary Intake Sessions. ............. 64

           F.      Manipulation of Length of Services Provided to
                   Meet Arbitrary Billing Targets. ........................... 68

           G.      Dosing Clients Before They Are Seen By A
                   Physician and A Licensed Provider. .................... 72

           H.      Connections Bills DSAMH and Medicaid for the
                   Same Claims......................................................... 73

           I.      Connections Submits Claims to Medicare
                   Knowing Such Claims Will Be Rejected, and Then
                   Submits the Claims to DSAMH. .......................... 74

           J.      Connections Unbundles Billing Codes to
                   Fraudulently Increase Reimbursement................. 75

   IV.             GOVERNING LAW ........................................................................... 76

           A.      Medicare ............................................................... 76

           B.      Medicaid ............................................................... 82

           C.      Licensed Clinical Social Worker ......................... 86
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 3 of 160 PageID #: 330




          D.     Federal False Claims Act ..................................... 87

          E.     Delaware False Claims and Reporting Act .......... 89

   ADDITIONAL FALSE CLAIMS ACT AND DELAWARE FALSE CLAIMS
   AND REPORTING ACT ALLEGATIONS ........................................................... 91

   COUNT I VIOLATION OF THE FALSE CLAIMS ACT, 31 U.S.C.
   § 3729(A)(1)(A) AGAINST ALL DEFENDANTS .............................................. 100

   COUNT II VIOLATION OF THE FALSE CLAIMS ACT, 31 U.S.C.
   § 3729(A)(1)(B) AGAINST ALL DEFENDANTS .............................................. 103

   COUNT III VIOLATION OF THE DELAWARE FALSE CLAIMS AND
   REPORTING ACT, 6 DEL. C. § 1201(A)(1) AGAINST ALL DEFENDANTS 107

   COUNT IV VIOLATION OF THE DELAWARE FALSE CLAIMS AND
   REPORTING ACT, 6 DEL. C. § 1201(A)(2) AGAINST ALL DEFENDANTS 110

   COUNT V VIOLATION OF THE FALSE CLAIMS ACT, 31 U.S.C.
   § 3729(A)(1)(A) AGAINST ALL DEFENDANTS .............................................. 113

   COUNT VI VIOLATION OF THE FALSE CLAIMS ACT, 31 U.S.C.
   § 3729(A)(1)(B) AGAINST ALL DEFENDANTS .............................................. 116

   COUNT VII VIOLATION OF THE DELAWARE FALSE CLAIMS AND
   REPORTING ACT, 6 DEL. C. § 1201(A)(1) AGAINST ALL DEFENDANTS 120

   COUNT VIII VIOLATION OF THE DELAWARE FALSE CLAIMS AND
   REPORTING ACT, 6 DEL. C. § 1201(A)(2) AGAINST ALL DEFENDANTS 123

   COUNT IX VIOLATION OF THE FALSE CLAIMS ACT, 31 U.S.C.
   § 3729(A)(1)(A) AGAINST ALL DEFENDANTS .............................................. 126

   COUNT X VIOLATION OF THE FALSE CLAIMS ACT, 31 U.S.C.
   § 3729(A)(1)(B) AGAINST ALL DEFENDANTS .............................................. 130

   COUNT XI VIOLATION OF THE DELAWARE FALSE CLAIMS AND
   REPORTING ACT, 6 DEL. C. § 1201(A)(1) AGAINST ALL DEFENDANTS 135

   COUNT XII VIOLATION OF THE DELAWARE FALSE CLAIMS AND
   REPORTING ACT, 6 DEL. C. § 1201(A)(2) AGAINST ALL DEFENDANTS 139



                                                ii
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 4 of 160 PageID #: 331




   COUNT XIII RETALIATION IN VIOLATION OF 31 U.S.C. § 3730(H)(1)
   AGAINST ALL DEFENDANTS .......................................................................... 143

   COUNT XIV RETALIATION IN VIOLATION OF 6 DEL. C. § 1208 AGAINST
   ALL DEFENDANTS ............................................................................................ 146

   COUNT XV RETALIATION IN VIOLATION OF 31 U.S.C. § 3730(H)(1)
   AGAINST ALL DEFENDANTS .......................................................................... 149

   COUNT XVI RETALIATION IN VIOLATION OF 6 DEL. C. § 1208 AGAINST
   ALL DEFENDANTS ............................................................................................ 152

   V.               PRAYER FOR RELIEF.................................................................... 154

   VI.              JURY TRIAL DEMANDED ............................................................ 156




                                                    iii
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 5 of 160 PageID #: 332




                         SUMMARY OF THE ACTION
         1.      This qui tam civil action seeks to recover monetary losses and

   civil penalties on behalf of the United States of America (the “Government”)

   and the State of Delaware (“Delaware” or the “State”) against Defendants

   Connections Community Support Programs, Inc. (“Connections”) and Cathy

   Devaney McKay (“McKay,” and together with Connections, “Defendants”)

   pursuant to the False Claims Act, 31 U.S.C. §§ 3729 et seq. (hereinafter

   “FCA”), and the Delaware False Claims and Reporting Act, 6 Del. C. §§ 1201

   et seq. (hereinafter “DFCRA”), arising from Defendants’ multiple fraudulent

   practices, including inter alia, knowingly presenting or causing to be

   presented false or fraudulent claims for reimbursement to the Medicare and

   Medicaid programs and/or knowingly making, using or causing to be made or

   used false records or statements material to false or fraudulent claims to the

   Medicare and Medicaid programs for reimbursement that:

              a. use Relator Malika Spruill’s (“Ms. Spruill’s”) unique National

                 Provider Identifier (“NPI”), which are designed to state or imply

                 that Ms. Spruill, a licensed clinical social worker (“LCSW”),

                 provided or supervised the provision of the services to

                 Connections’ clients, notwithstanding that, in fact, unlicensed

                 and unsupervised providers, who are not entitled to bill for their
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 6 of 160 PageID #: 333




              services, provided these services, in an attempt to cause, and in

              fact causing, the Government and Delaware to pay out more

              money than they owe for these services;

           b. use Dr. Akinlawon Olugbenga Ayeni’s (“Dr. Ayeni”) NPI,

              which are designed to state or imply that Dr. Ayeni, a physician,

              provided or supervised the provision of the services to

              Connections’ clients, notwithstanding that, in fact, unlicensed

              and unsupervised providers, who are not entitled to bill for their

              services, provided these services, in an attempt to cause, and in

              fact causing, the Government and Delaware to pay out more

              money than they owe for these services;

           c. concealed that Defendants fabricated medical records, including

              that physicians’ incomplete medical records were completed by

              Connections’ personnel months after the fact without any

              background or knowledge as to the clients’ condition or

              treatment provided; recovery plans were submitted several

              months late and were “completely wrong and could cause issues

              with an audit;” information for one client was scanned into

              another client’s chart; Connections’ employees were ordered to

              “fraudulently   sign[]   documents     and/or   add[]   unknown



                                       2
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 7 of 160 PageID #: 334




              milligrams of medications on documents;” multiple HIPPA

              violations; and Connections’ employees knew the status of

              Connections’ documentation was “not good!”;

           d. concealed the whirlwind of fraudulent activity at Connections

              prior to external audits whereby Defendants attempted to hide

              hundreds of unsigned documents,” including “the recovery

              plans, which [were] clearly out of compliance;” McKay’s orders

              to “just start signing” unsigned documents despite knowing

              “they are not all correct;” orders to clean up the charts “scattered

              across the floors and around the desks” and “under desks, on the

              floor, in drawers, etc.” and to conceal the fact that Connections’

              staff lacked the necessary training and certifications to comply

              with the Division of Substance Abuse and Mental Health’s

              (“DSAMH”) requirements and other regulations;

           e. concealed medically unnecessary intake sessions designed to

              increase Connections’ profits;

           f. concealed that Defendants manipulated the length of services

              Connections provided by seeking reimbursement for more time

              than they actually spent with clients, Connections’ providers

              double-booked clients and fabricated their schedules to make it



                                        3
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 8 of 160 PageID #: 335




                 look like providers were seeing clients after they had clocked out

                 and left the facility -- all to reach arbitrary billing targets

                 designed to increase Connections’ bottom line;

              g. concealed that Defendants dosed clients before they were seen

                 by Connections’ doctors and licensed counselors and billed

                 clients, i.e. Medicaid, Medicare or DSAMH, for the clients’

                 dosing at the clinics when they were not;

              h. concealed that Connections bills and is reimbursed by DSAMH

                 and Medicaid for the same claims;

              i. concealed that Connections submits claims to Medicare knowing

                 such claims will be rejected, and then submits the claims to

                 DSAMH; and

              j. concealed that Connections unbundled Intensive Outpatient

                 Program (“IOP”) services when it fails to provide the minimum

                 required nine hours of weekly contact to increase its

                 reimbursement.

         Defendants’ Improper Use of Ms. Spruill’s NPI

         2.      Any use of Ms. Spruill’s NPI to make or submit claims for

   reimbursement to Medicare or Medicaid for professional services she did not

   personally perform, and not personally performed by staff members that Ms.



                                          4
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 9 of 160 PageID #: 336




   Spruill’s supervised, is unlawful and causes the Government and Delaware to

   overpay Connections. This case challenges Defendants’ use of fraudulent

   practices to divert federal and State funds via the Medicare and Medicaid

   programs -- funds desperately needed to effectively combat grave societal

   problems such as the prevalence of substance use disorders in Delaware and

   the opioid epidemic in particular -- to their own pockets. As alleged in more

   detail below, Relators Ms. Spruill and Mr. Spruill (collectively, “Relators”)

   possess documentary evidence of Connections’ practice of making or

   presenting false claims using Ms. Spruill’s NPI to obtain Government and

   State funds to which it was not entitled.

         3.     Under the applicable rules, Ms. Spruill was permitted to submit

   or cause to be submitted, under her NPI, claims for professional services she

   personally provided to Medicare or Medicaid beneficiaries. Moreover, a

   limited set of individuals supervised by Ms. Spruill were permitted to submit

   or cause to be submitted, under Ms. Spruill’s NPI, claims for professional

   services such individuals provided under Ms. Spruill’s supervision to

   Medicaid beneficiaries. This case is not about such claims.

         4.     Ms. Spruill supervised the following unlicensed staff in the

   Dover clinic, and therefore, these individuals were permitted to bill Medicaid

   for services they performed under Ms. Spruill’s supervision using Ms.



                                          5
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 10 of 160 PageID #: 337




   Spruill’s NPI: Alyssa Lucas (“Lucas”), a Counselor II to Counselor I who

   became a Certified Alcohol and Drug Counselor (“CADC”); Alex Cropper

   (“Cropper”), a Counselor I and CADC; Shaneka Geipel (“Geipel”), a

   Counselor I who became a CADC; Cat Montefusco (“Montefusco”), a

   Counselor II to Counselor I who became a CADC; Roderick Anderson

   (“Anderson”), a Counselor II; Edwin Motten (“Motten”), a Counselor II;

   Johanna Truax (“Truax”), a Master’s level Counselor II; Devon Duker Hanzer

   (“Hanzer”), a Counselor II; Diara Miller (“Miller”), a Counselor II; and Jarrett

   Cagel (“Cagel”), a Counselor II. After the rules changed, CADCs were

   permitted to bill Medicaid directly, and should have done so.

         5.     Ms. Spruill also supervised certain staff in Connections’ Smyrna

   clinic from August 2015 through January 2016, and two individuals in the

   Wilmington clinic, including Heather Emmerick (“Emmerick”), a CADC in

   the Smyrna clinic, and Theresa Sharp (“Sharp”) in the Wilmington clinic. All

   of the individuals Ms. Spruill supervised during this time in the Smyrna and

   Wilmington clinics had Master’s degrees, and should have billed under

   CADC rates.

         6.     Moreover, under the applicable rules, if other LCSWs, Licensed

   Professional Counselors of Mental Health (“LPCMHs”) or Licensed Marriage

   and Family Therapists (“LMFTs”) submitted or caused to be submitted claims



                                          6
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 11 of 160 PageID #: 338




   for professional services that they personally provided to Medicaid

   beneficiaries under Ms. Spruill’s NPI, Medicaid would have reimbursed

   Connections the same amount as if Ms. Spruill had personally performed

   those services. Therefore, although this practice is inappropriate (because

   such licensed professionals are not authorized to use Ms. Spruill’s NPI), the

   Government and Delaware would have paid Connections the same amounts

   they would have paid in the event such licensed professionals used their own

   NPIs. Accordingly, Ms. Spruill does not seek damages for claims submitted

   by or on behalf of LCSWs, LMFTs or LPCMHs for services personally

   performed by these LCSWs, LMFTs or LPCMHs, and submitted to Medicaid

   for reimbursement under Ms. Spruill’s NPI.

         7.      Relators seek recovery of damages suffered by the Government

   and Delaware as a result of claims for reimbursement submitted to Medicare

   or Medicaid by or on behalf of unlicensed, un-credentialed or lower-level

   individuals who Ms. Spruill never supervised, or who Ms. Spruill was not

   supervising at the time they used Ms. Spruill’s NPI to submit claims for

   reimbursement to Medicaid, including but not limited to the following:

              a. any Connections’ staff who worked in the Harrington clinic, as

                 Ms. Spruill never supervised any staff in the Harrington clinic;




                                          7
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 12 of 160 PageID #: 339




              b. any staff in the Newark clinic from August 2013 through October

                 6, 2014, as Ms. Spruill was not a supervisor while she was

                 working in the Newark clinic during this period; and

              c. any staff other than (i) Lucas, Cropper, Geipel, Montefusco,

                 Anderson, Motten, Truax, Hanzer, Miller, or Cagel in the Dover

                 clinic; (ii) staff under Ms. Spruill’s supervision in the Smyrna

                 clinic from August 2015 to January 2016; and (iii) staff under

                 Ms. Spruill’s supervision in the Wilmington clinic from August

                 2015 to January 2016.

         8.      Medicare does not reimburse, inter alia, CADCs, Certified

   Social Workers, Drug and Alcohol Rehabilitation Counselors, Licensed

   Alcoholic and Drug Counselors (“LADCs”), Licensed Professional

   Counselors (“LPCs”), LMFTs, persons holding a Masters of Social Work, or

   Mental Health Counselors. Thus, Ms. Spruill also seeks damages for claims

   for reimbursement submitted to Medicare by or on behalf of CADCs,

   Certified Social Workers, Drug and Alcohol Rehabilitation Counselors,

   LADCs, LPCs, LMFTs, persons with a Masters of Social Work or Mental

   Health Counselors using Ms. Spruill’s NPI regardless of whether Ms. Spruill

   supervised them.




                                         8
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 13 of 160 PageID #: 340




         9.     Medicare does not authorize LCSWs to bill for services

   furnished as an incident to their own processional services. In other words, a

   LCSW may not bill Medicare for services s/he orders as part of an active

   treatment plan that are integral, although an incidental part of the LCSW’s

   professional service, and are furnished by another individual under the

   LCSW’s direct supervision. Thus, Relators also seek damages for claims for

   reimbursement submitted to Medicare by or on behalf of unlicensed, un-

   credentialed individuals who used Ms. Spruill’s NPI to submit claims for

   reimbursement to Medicare.

         10.    Although Relators’ complaint alleges the improper use of Ms.

   Spruill’s NPI by unlicensed providers Ms. Spruill did not supervise, the

   practice of Connections’ unlicensed and unsupervised employees and agents

   using licensed qualified healthcare providers’ NPIs for Medicare and

   Medicaid billing purposes is not limited to Ms. Spruill, but extends to several

   of Connections’ other licensed qualified healthcare providers.

   Defendants’ Improper Use of Dr. Ayeni’s NPI

         11.    This qui tam action also seeks to recover monetary losses and

   civil penalties on behalf of the Government and Delaware against Defendants

   pursuant to the FCA and the DFCRA arising from Defendants’ practice of

   knowingly presenting or causing to be presented false or fraudulent claims for



                                         9
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 14 of 160 PageID #: 341




   reimbursement and/or knowingly making, using or causing to be made or used

   false records or statements material to false or fraudulent claims to federal

   Medicare and state Medicaid for reimbursement that use Dr. Ayeni’s NPI,

   which are designed to state or imply that Dr. Ayeni, a physician, provided the

   services to Connections’ clients or supervised the provision of these services,

   notwithstanding that, in fact, unlicensed and unsupervised providers, who are

   not entitled to bill for their services, provided the services to Connections’

   clients, in an attempt to cause, and in fact causing, the Government and

   Delaware to pay out more money than they owe for these services.

         12.    Additionally, Connections knowingly billed the Government,

   through its federal Medicare and state Medicaid programs and Delaware’s

   DSAMH program, for services purportedly provided by Dr. Ayeni using his

   NPI, despite that these services were not performed by Dr. Ayeni, or

   supervised by Dr. Ayeni.        Instead, these services were provided by

   Connections’ unlicensed agents or employees who are not entitled to bill for

   reimbursement from Medicare and/or Medicaid, unless properly supervised.

   Such action was designed to state or imply that Dr. Ayeni provided these

   services and/or supervised the provision of these services to Connections’

   clients, which is untrue.




                                         10
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 15 of 160 PageID #: 342




         13.   Defendants have engaged in at least the following further

   schemes to defraud the Government and Delaware.

   Defendants’ Fabrication of Medical Records

         14.   Connections must comply with all of the conditions and

   requirements set by Medicaid, Medicare and DSAMH, including but not

   limited to submitting reimbursement for services that were actually provided

   to the clients, services that were medically necessary and correctly coding

   those services when submitting a claim. As described herein, when physicians

   fell behind on recordkeeping, or were terminated, their records were

   completed months later by Connections’ employees who had no information

   on the clients’ underlying conditions or the treatment provided. Connections’

   providers not only submitted late and incomplete records, but they were so

   inaccurate that Ms. Spruill refused to sign many of them. Other employees

   were ordered to “fraudulently sign[] documents and/or add[] unknown

   milligrams of medications on documents (because the client hadn’t done so).”

   This case challenges, and Relators possess documentary evidence of,

   Connections’ practice of making or presenting false claims using these

   fabricated medical records.




                                        11
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 16 of 160 PageID #: 343




         Defendants Conceal Their Noncompliance From External
         Auditors

         15.    When faced with external audits by officials who could put

   Connections out of business, Defendants covered up their noncompliance by

   hiding the hundreds of unsigned documents in their records and cleaning up

   the “under desks, on the floor, in drawers, etc.” and scurrying to get locks for

   cabinets that were required to be locked. This case challenges Connections’

   noncompliance with Medicaid, Medicare and DSAMH’s requirements despite

   the appearance that it did when audited. As described in detail herein and in

   the documentary evidence Relators possess, by way of example only, Mr.

   Spruill notified his superiors that the Harrington clinic was out of compliance

   in multiple areas. Six months later, Connections took corrective action against

   Mr. Spruill by offering him a demotion, severance package or termination,

   and seven months later, terminated him.

         Defendants Conceal Medically Unnecessary Intake Sessions
         Designed to Increase Connections’ Profits

         16.    According to the Manual (defined below), Connections is to be

   reimbursed at predetermined rates for providing specific, medically-necessary

   alcohol and drug treatment services. Connections requires its new clients to

   participate in an intake session so providers may determine the level of

   services each client should receive. When current Connections’ clients, who



                                         12
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 17 of 160 PageID #: 344




   are receiving medication-assisted therapy (“MAT”) services for opioid

   addiction, miss three consecutive days of dosing, Connections requires them

   to submit to another intake, rather than allowing them to speak with an on-call

   physician. These medically-unnecessary intakes are usually conducted at the

   Harrington clinic because it is the only clinic that offers around-the-clock

   intakes, at the cost of $337.27. Following this intake, clients are returned to

   their “home” clinic and treatment continues as it did prior to the intake. As

   described herein, this case challenges these fraudulent, medically unnecessary

   intakes and the “23-hour” program that follows, which serve only to increase

   Connections’ bottom line.

         Defendants’ Improperly Manipulated the Length of Services
         Connections Provided to Clients
         17.    When Connections submits claims for reimbursement for MAT

   services, it is representing that the client was seen for the amount of time that

   it billed for. Not so. As described herein and in Relators’ documentary

   evidence, Connections billed Medicare, Medicaid and DSAMH for the

   maximum time allowed for each service regardless of whether Connections’

   providers actually saw the client for that amount of time, or the minimum

   required time to submit the claim.       In addition, Connections’ providers

   double-booked clients and fabricated records to make it appear they were

   seeing clients after they had clocked out and left the facility. This case


                                          13
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 18 of 160 PageID #: 345




   challenges these fraudulent practices that were designed to reach arbitrary

   billing targets created to increase Connections’ bottom line.

         Connections Doses Clients Before They Are Seen by a Physician
         and a Licensed Provider
         18.    This case challenges Connections’ practice of dosing clients

   before they are seen by a doctor and a licensed counselor, and submitting

   claims for reimbursement as if they have been seen by such providers. As

   described herein and in Relators’ documentary evidence, dosing clients before

   they go through Connections’ intake procedure and are seen by both a doctor

   and a licensed counselor is against Connections’ policy. Or, in Ms. Spruill’s

   words: “Ridiculous!” “This CAN’T Happen! Clients cannot be dosing with

   us for 2 months with us not seeing them!!!! If this person died on our watch,

   we would be screwed!!! Unacceptable!”

         Connections Bills and Is Reimbursed By DSAMH and Medicaid for
         the Same Claims

         19.    As described herein, this case challenges Connections’ practice

   of submitting a claim to DSAMH for reimbursement for services provided to

   uninsured clients, enrolling the uninsured client in Medicaid and then

   submitting the same claim for reimbursement to Medicaid.         Ultimately,

   Connections receives and pockets reimbursement from both DSAMH and

   Medicaid for these claims.



                                         14
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 19 of 160 PageID #: 346




         Connections Submits MAT Claims to Medicare Knowing Such
         Claims Will Be Rejected Before Submitting Them to DSAMH

         20.    This case challenges Connections’ standard practice of

   submitting claims for MAT services to Medicare knowing such claims will be

   denied. After Medicare denies these claims, Connections submits them to

   DSAMH for reimbursement relying on DSAMH’s coverage of necessary

   treatment not otherwise covered by alternative sources. While Medicare

   suffers no loss (other than wasted resources rejecting the claim), this practice

   constitutes submission or presentment of a false claim.

         Connections Unbundles IOP Services to Increase Reimbursement

         21.    To be reimbursed for IOP services, Connections must provide

   between nine and nineteen hours of contact per week, with a minimum of

   three contact days per week. This case challenges Connections’ practice of

   maximizing its reimbursement when it fails to provide nine hours of contact

   per week by unbundling IOP services and billing for them on a per unit basis,

   rather than a per diem basis. Again, all in the name of generating more money

   for Connections’ bottom line.

         22.    Defendants’ actions, as described herein, divert government

   funds -- paid by federal and Delaware taxpayers -- for health benefits to low

   income individuals and families, to themselves. Thus, Defendants’ actions

   directly deprive Delaware of money it needs desperately to fight significant


                                         15
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 20 of 160 PageID #: 347




   societal ills, such as substance use disorders and the opioid epidemic in

   particular, and rob Delaware’s most vulnerable citizens of resources

   designated for their treatment. Indeed, as Connections provides substance use

   disorder treatment, Defendants’ fraudulent submissions of claims for

   reimbursement directly capitalizes on the ongoing opioid epidemic.

         23.   In 2016, throughout the United States:

        116 people died every day from opioid-related drug overdoses;

        2.1 million people had an opioid use disorder;

        948,000 people used heroin – 170,000 for the first time;

        11.5 million people misused prescription opioids – 2.1 million for the
         first time;

        17,087 deaths were attributed to overdosing on commonly-prescribed
         opioids;

        19,413 deaths were attributed to overdosing on synthetic opioids other
         than methadone;

        15,469 deaths were attributed to overdosing on heroin;

        Totaling $504 billion in economic costs.

         24.   In 2017, throughout the United States:

        More than 130 people died every day from opioid-related drug
         overdoses;

        Drug overdose deaths involving any opioid―prescription opioids
         (including methadone), synthetic opioids, and heroin―rose from
         18,515 deaths in 2007 to 47,600 deaths in 2017;

        17,029 deaths were attributed to overdosing on prescription opioids;


                                        16
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 21 of 160 PageID #: 348




        28,400 deaths were attributed to overdosing on synthetic narcotics; and

        15, 482 deaths were attributed to overdosing on heroin.

         25.   The opioid crisis has had, and continues to have, a devastating

   impact on Delaware. The Delaware Department of Health and Social Services

   (“DHSS”) reported “[t]here were at least 291 deaths [in 2018] in Delaware

   from suspected overdoses. Tragically, the final number is expected to exceed

   400 after all toxicology screens are finished (they take six-eight weeks) and

   final death determinations are made on outstanding cases by the Division of

   Forensic Science. The Centers for Disease Control and Prevention ranked

   Delaware as number six in the nation for overdose deaths in 2017.” As of

   June 16, 2019, DHSS reported 110 suspected overdose deaths in 2019.

         26.   According to the Centers for Disease Control and Prevention,

   Delaware had the sixth highest increase in overdose deaths from 2015 to 2016

   in the nation, with a 40% increase in drug overdose deaths in 2016. Between

   2016 and 2017, Delaware’s drug overdose death rate increased 20.1%.

         27.   When measured using emergency room and hospital billing data,

   Delaware’s opioid overdose rate increased by 105% -- or more than three

   times the average of the 16 states participating in the Enhanced State Opioid

   Overdose Surveillance program -- from the third quarter of 2016 to the third




                                        17
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 22 of 160 PageID #: 349




   quarter of 2017. Delaware’s increase over this period was higher than any of

   the 16 other participants, other than Wisconsin.

         28.    In 2016, Delaware lost over 300 lives to overdose, 143 of these

   deaths were due to opioids. The year before, in 2015, Delaware ranked third

   in the United States in per-capita health care costs from opioid abuse, and

   spent approximately $109.4 million in health care costs battling this crisis.

   This staggering cost does not include the financial impact of the opioid

   epidemic on Delaware’s’ criminal justice system, social services, and

   educational resources.

         29.    The Delaware Department of Justice has consistently highlighted

   the need “for Delaware to fund more treatment opportunities [in the areas of

   long-term residential treatment and sober living facilities] for those

   Delawareans with substance use disorder who are willing to seek treatment.”

         30.    Facing an uphill battle, DSAMH’s approximately $24 million

   budget for addressing addiction and behavioral health does not stretch nearly

   far enough. And, DHSS’s Fiscal Year 2019 budget includes $990,000 for

   SUD assessment and referral to treatment of people who have overdosed or

   are suffering from addiction, and have been brought to emergency rooms. It

   also includes $328,500 for 20 additional sober living beds, and $100,000 for

   naloxone.



                                        18
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 23 of 160 PageID #: 350




         31.    Connections holds itself out as Delaware’s largest behavioral

   health provider, and is one of two Delaware treatment providers recently

   named to lead the Delaware Substance Use Treatment and Recovery

   Transformation (START) Initiative, which has been tasked with tackling

   access to treatment and navigating recovery from addiction.

         32.    Defendants’ conduct, as described herein, has allowed

   Connections to pocket enormous reported revenues (approximately $102

   million in 2016 alone) under the guise of its nonprofit status, at the expense

   of vulnerable Delawareans.

         33.    Defendants are and should be required to abide by the current

   Medicare and Medicaid billing requirements, rather than being rewarded with

   additional funding from new Delaware initiatives at a time when more than

   one million additional budget dollars are being devoted to fight this epidemic.

   I.    JURISDICTION AND VENUE
         34.    This Court has subject matter jurisdiction over this action

   pursuant to 31 U.S.C. §§ 3730, 3732.

         35.    The Court has personal jurisdiction over Defendants pursuant to

   31 U.S.C. § 3732(a), which authorizes nationwide service of process, and

   because one or all of the Defendants can be found, resides or transacts




                                          19
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 24 of 160 PageID #: 351




   business in this District. Specifically, Connections is incorporated in the State

   of Delaware, and maintains headquarters in Wilmington, Delaware.

         36.    Venue is proper in this District pursuant to 31 U.S.C. § 3732(a)

   because Defendants transact business in this District.

         37.    This suit is not based upon the prior public disclosure of the

   allegations or actions in a criminal, civil, or administrative hearing, or from

   the news media. This suit is also not substantially based upon allegations or

   transactions, which are the subject of a civil suit or an administrative

   proceeding which the Government or Delaware is already a party.

         38.    To the extent that there has been a public disclosure unknown to

   Relators, they are an original source of the information under 31 U.S.C.

   § 3730(e)(4) and 6 Del. C. § 1206(c). Relators have direct and independent

   knowledge of the information on which the allegations are based, and

   pursuant to 31 U.S.C. § 3730(e)(4) and 6 Del. C. § 1206(c), voluntarily

   provided the information to the United States Attorney General, the United

   States Attorney for the District of Delaware, and the Attorney General of the

   State of Delaware before filing this qui tam action.




                                          20
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 25 of 160 PageID #: 352




   II.   THE PARTIES
         39.    Relator Malika Spruill (“Ms. Spruill”) is a resident of

   Middletown, Delaware, and has knowledge of the factual allegations

   contained herein.

         40.    Relator Douglas Spruill (“Mr. Spruill”) is a resident of

   Middletown, Delaware, and has knowledge of the factual allegations

   contained herein.

         41.    Mr. Spruill worked at Connections in various positions from

   2002 through 2007, and again from January 2013 until he was terminated

   improperly in June 2019. In June 2019, Mr. Spruill was the Site Director of

   the Harrington clinic.

         42.    Defendant Connections is incorporated in Delaware, and its

   registered agent is Catherine DeVaney McKay, 3821 Lancaster Pike,

   Wilmington, Delaware 19805.

         43.    Connections operates an outpatient medical and mental health

   clinic in Wilmington, and provides integrated mental health, substance abuse

   treatment, and primary care at its clinics in Newark, Smyrna, Dover,

   Harrington, and Millsboro. It also has a satellite site in Seaford. Connections

   claims its “clinics are staffed by physicians, nurse practitioners, psychiatrists,

   therapists, nurses and other health care and counseling professionals.”



                                          21
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 26 of 160 PageID #: 353




         44.    Connections operates in more than 100 separate locations in

   Delaware, and provides primary care, mental health, substance abuse and sex

   offender treatment to more than 35,000 Delawareans, including all of the

   individuals who are incarcerated in Delaware’s unified correctional system.

         45.    In 2016, Connections became the provider of medical, mental

   health care and addiction treatment to the Caroline County Detention Center

   in Denton, Maryland.

         46.    Today, Connections is one of Delaware’s largest nonprofit

   organizations that “assists people with psychiatric and intellectual disabilities,

   as well as those with substance use disorders, homeless veterans and their

   families, families in crisis, and men and women who are incarcerated.”

         47.    Connections has more than 1,700 full-time employees who serve

   more than 42,000 people each year.

         48.    Connections’ current strategic plan calls for it to explore

   opportunities in nearby states.

         49.    In response to the nation’s deadly opioid epidemic, Connections

   partnered with DSAMH, the City of Harrington, and the USDA to open

   Connections Harrington Withdrawal Management Center Inpatient and

   Outpatient Services (“Harrington”). This clinic “is the primary place where

   residents of Kent and Sussex Counties receive safe and secure, medically



                                          22
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 27 of 160 PageID #: 354




   monitored withdrawal management services and treatment.” Harrington also

   provides support to those who are withdrawing from alcohol and other drugs.

   In addition, Connections operates sober living homes, the Women’s

   Residential Treatment Center, New Expectations (a residential program for

   pregnant, justice-involved women with substance abuse issues who are facing

   incarceration), and DUI treatment programs.

         50.   As of November 18, 2016, DSAMH reported the following

   licensure and Medicaid Certification information for twenty-nine of

   Connections’ substance abuse and mental health programs in Delaware:

     PROVIDER INFORMATION                        LICENSURE/CERTIFICATION
                                                 STATUS

                                                 (L=License; C=Certification; P=
                                                 Provisional)

     Connections, ACT — Dover (Paul's            Full C
     Team)
     Carroll's Plaza - 1114 South DuPont         Provides services for persons with
     Highway, Suite # 103                        psychiatric disabilities.
     Dover, DE
     19901 302-336-8307

     Connections CSP ACT I                       Full C
     1423 Capitol Trail, Polly Drummond
     Office Plaza, Suite 3302 2nd Floor          Provides services for persons with
     Newark, DE 19711                            psychiatric disabilities.
     302.894-7900

     Connections CSP ACT II                      Full C
     500 W 10th Street
     Wilmington, DE 19801


                                       23
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 28 of 160 PageID #: 355




     302.230.9102                            Provides services for persons with
                                             psychiatric disabilities.

     Connections CSP ACT III                 Full C
     2126 West Newport Pike, Suite 201
     Wilmington, DE 19804                    Provides services for persons with
     302.304.3350                            psychiatric disabilities.

     Connections CSP ACT IV                  Full C
     1423 Capitol Trail, Polly Drummond
     Plaza, (Bldg. #3) (2nd Floor) 3202      Provides services for persons with
     Newark, DE 19711                        psychiatric disabilities.
     302-428-9200

     Connections CSP ACT V                   Full C
     801 West Street
     Wilmington, DE 19801                    Provides services for persons with
     (302) 232-5490                          psychiatric disabilities.

     Connections CSP ACT (Paul's Team)       Full C
     621 W. Division St.
     Dover, DE 19901                         Provides services for persons with
     302.672.9360                            psychiatric disabilities.

     Connections CSP (AOD)                   Full L
     2205 Silverside Road, Suite 5
     Wilmington, DE 19810                    Provides      outpatient     DUI
     302.984.3380                            Treatment.

     Connections CSP ACT IV New Castle       Full L
     1423 Capitol Trail, Polly Drummond
     Office Plaza, Suite 3302                Provides services for persons with
     Newark, DE 19711 302.379.4174           psychiatric disabilities.

     Connections CSP Brandywine St.          Full L
     Women's Residential Treatment
     Program                                 Provides Residential Services.
     822 North West Street
     Wilmington, DE 19802
     1-866-477-5345
     Connections CSP AOD Dover               Full L
     (Outpatient)

                                      24
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 29 of 160 PageID #: 356




     Carroll's Plaza located at 1114 South   Provides Outpatient Treatment
     DuPont Highway                          Services.
     Dover, DE 19901
     1-866.477.5345
     Connections CSP (Opioid Treatment       Full L
     Program)
     Carroll's Plaza located at 1114 South   Provides medicated assistance
     DuPont Highway,                         treatment in an outpatient setting.
     Dover, DE 19901
     1-866.477.5345
     Connections Residential Detox           Full L/Contracted
     1-11 East Street, Spartan Station
     Shopping Center                         Residential         Detoxification
     Harrington, DE 19952                    Services
     1-866.477.5345
                                             Outpatient Treatment Services

                                             Opioid Treatment Services.

     Connections AOD Millsboro (Outpatient   Full L
     Treatment)
     315 Old Landing Road                    Provides Outpatient Treatment
     Millsboro, DE 19966                     Services.
     1-866.477.5345
     Connections AOD Millsboro (Opioid       Full L
     Treatment)
     315 Old Landing Road                    Provides      Opioid    Treatment
     Millsboro, DE 19966                     Services.
     1-866.477.5345
     Connections Millsboro (Co-Occurring     New Provisional License
     Treatment)
     315 Old Landing Road                    Provides Co-Occurring Treatment
     Millsboro, DE 19966                     Services.
     1-866.477.5345
     Connections CSP (Opioid Treatment       Full L
     Program)
     3304 Polly Drummond Office Plaza,       Provides medicated      assistance
     Newark, DE 19711                        treatment.
     1-866.477.5345
     Connections CSP (AOD Outpatient)        Full L


                                       25
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 30 of 160 PageID #: 357




     3304 Polly Drummond Office Plaza,       Provides Outpatient Treatment
     Bldg. 3                                 Services.
     Newark, DE 19711
     1-866.477.5345
     Connections (Outpatient Treatment)      Full L
     Smyrna
     320 High Street                         Provides Outpatient Treatment
     Smyrna, DE 19977                        Services.
     1-866.477.5345
     Connections (Opioid Treatment) Smyrna   Full L
     320 High Street
     Smyrna, DE 19977                        Provides    Opioid    Treatment
     1-866.477.5345                          Services.

     Connections North Wilmington            Full L
     2205 Silverside Road, Suite 5,
     Wilmington, DE 19810                    Provides     DUI      Outpatient
     1-866.477.5345                          Treatment Services.

     Connections (Co-Occurring Treatment)    New Provisional License
     Wilmington
     801 West Street                         Provides Co-Occurring Treatment
     Wilmington, DE 19810                    Services.
     1-866.477.5345
     Connections CSP Blackbird Landing       Full C
     Group Home
     994 Blackbird Landing Road              Group homes for people with
     Townsend, DE 19734                      psychiatric disabilities.
     1-866.477.5345
     Connections CSP Camden Group Home       Full C
     124 N West Street
     Camden, DE 19934                        Group homes for people with
     1-866.477.5345                          psychiatric disabilities.

     Connections CSP Cardinal Group Home     Full C
     722 Cardinal Ave
     Bear, DE 19701                          Group homes for people with
     1-866.477.5345                          psychiatric disabilities.

     Connections CSP Clint Walker Group      Full C
     Home


                                      26
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 31 of 160 PageID #: 358




     676 Black Diamond Rd                        Group homes for people with
     Smyrna, DE 19977                            psychiatric disabilities.
     1-866.477.5345
     Connections CSP Gordy Place Group           Full C
     Home
     204 Gordy Place                             Group homes for people with
     New Castle, DE 19720                        psychiatric disabilities.
     1-866.477.5345
     Connections CSP Roxanna Group Homes         Full C
     35906 Zion Church Rd.
     Frankford, DE 19945                         Group homes for people with
     1-866.477.5345                              psychiatric disabilities.

     Connections CSP Still Road Group Home Full C
     2197 Still Road
     Camden, DE 19934                      Group homes for people with
     1-866.477.5345                        psychiatric disabilities.



         51.    In 2016, Connections earned $102,045,443 in reported revenues,

   53% of which derives from the Delaware Department of Corrections; 15%

   from “other fees for service;” 14% from Delaware Health and Social Services;

   13% from Medicaid; 5% from HUD; and 1% from contributions and grants.

         52.    Defendant McKay is Connections’ founder, chief executive

   officer and president. McKay is a licensed associate marriage and family

   therapist, and has worked as a therapist and supervisor, and in the behavioral

   health industry since 1977.




                                        27
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 32 of 160 PageID #: 359




   III.   FACTUAL BACKGROUND

          A.    Connections’ Bill-To Pattern and Practice.

          53.   Medicare and Medicaid reimburse, inter alia, physicians and

   LCSWs at a higher rate than they reimburse many other providers. While

   Medicaid permits an employee who is supervised by a LCSW to bill under

   that LCSW’s NPI, Medicare does not.         Therefore, Connections has an

   incentive to submit claims for reimbursement under a LCSW’s NPI to

   fraudulently maximize the amount of reimbursement it receives from

   Medicare and Medicare.

          54.   Similarly, when a non-LCSW or non-physician performs

   services on a Medicare client, Connections has three options: (a) not bill

   Medicare for the services because Medicare only reimburses LCSWs and

   physicians; (b) submit the claim to Medicare for reimbursement under the

   provider’s NPI knowing Medicare will reject the claim, and then seek

   reimbursement from DSAMH; or (c) bill under Ms. Spruill or another

   LCSW’s (or a physician’s) NPI, as if Ms. Spruill, a LCSW or a physician

   performed the services. Connections is only reimbursed for its services under

   the third option.

          55.   Connections instructs its LCSWs to sign off on services they did

   not provide and work they did not supervise for reimbursement purposes,



                                        28
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 33 of 160 PageID #: 360




   despite Medicaid, Medicare and other managed care organizations

   reimbursing work done by different practitioners at different rates. For

   example, at a meeting attended by Ms. Spruill, McKay, Jevon Hicks, Sr.

   (“Hicks”), Connections’ Director of Billing and Medical Records, Melissa

   Schneck (“Schneck”), Mohamed, Angie Walker (“Walker”) and Bill Northey

   (“Northey”), McKay reported that United Healthcare was requiring LCSWs

   to supervise all counselors, and instructed the LCSWs that they must sign off

   on the counselor’s work. At this meeting, the attendees raised the issue of

   different practitioners being reimbursed by Medicaid, Medicare and other

   managed care organizations at different rates, based on their licensing and

   qualifications. In response, McKay insisted that United Healthcare would

   only accept LCSW-reviewed work from any counselors that were providing

   services. Someone at this meeting asked about Highmark Delaware Health

   Options’ (“Health Options”) practices for reimbursing providers, and McKay

   and Hicks replied that it was easier for LCSWs to sign off on everything to

   make it less confusing.

         56.   When any Connections employee, whether they be licensed or

   unlicensed, enters medical notes and/or other information into Connections’

   Electronic Healthcare Records system (“EHR”), EHR automatically

   populates the “bill to” person’s name with the name of the person who is



                                        29
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 34 of 160 PageID #: 361




   entering the information into EHR. Connections’ providers are instructed by

   management to change the “bill to” person to the Licensed Clinician at the

   clinic where the services were provided by selecting the designated name from

   a list of populated names from a drop-down menu.1 If a provider fails to select

   the designated “bill to” person, then the billing staff and Connections’ billing

   system, CareLogic, will reject that claim, and it will not be sent out for billing

   to the managed care organization. Connections requires a LCSW to be

   selected as the “bill to” person, despite that the LCSW did not provide the

   services or supervise the provision of the services.

         57.    According to the Delaware Adult Behavioral Health Service

   Certification and Reimbursement Provider Specific Policy Manual (Nov. 1,

   2016) (the “Manual”), substance use disorder services (SUDs) may be

   provided by “licensed and unlicensed professional staff, who are at least

   18 years of age with a high school or equivalent diploma, according to their

   areas of competence as determined by degree, required levels of experience

   as defined by State law and regulations and departmentally approved program

   guidelines and certifications.”




         1
          Ex. 1 (1/24/18 10:04 am email from Jevon Hicks to Johanna Truax
   copying Lisa Clark and Malika McMeans-Spruill re: Billing errors).


                                          30
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 35 of 160 PageID #: 362




             58.   Service providers employed by addiction and/or co-occurring

   treatment services agencies, i.e. Connections, must work in a program

   licensed by DSAMH, comply with all relevant licensing regulations, and

   maintain their individual provider licenses.

             59.   Licensed practitioners who may bill Medicaid for SUDs under

   Delaware regulation are licensed by Delaware, and include, but are not limited

   to LCSWs, LPCMHs and LMFTs, Nurse Practitioners (“NPs”), Advanced

   Practice Nurses (“APNs”), medical doctors (MDs and DOs), psychologists,

   and as of July 1, 2016, Licensed Chemical Dependency Professionals

   (“LCDPs”) and CADCs. Delaware licensure of practitioners does not drive

   Medicaid reimbursement. For example, RNs are licensed, but not entitled to

   reimbursement from Medicaid, and are therefore grouped with “unlicensed

   staff.”

             60.   Under Delaware Medicaid, reimbursement for services,

   including crisis intervention services, outpatient addiction services and

   residential treatment services, are based upon a Medicaid fee schedule

   established by Delaware. According to the Methods and Standards For

   Establishing Payment Rates For Other Licensed Behavioral Health

   Practitioners: “If a Medicare fee exists for a defined covered procedure code,

   then Delaware will pay Psychologists at 100% of the Medicaid physician rates



                                         31
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 36 of 160 PageID #: 363




   as outlined under Attachment 4.19-B, item 5 [to the State Plan Under Title

   XIX of the Social Security Act State/Territory: Delaware].” If a Medicare fee

   exists for a defined covered procedure code, then Delaware Medicaid will pay

   LCSWs, LPCMHs and LMFTs at 75% of the Medicaid physician rates as

   outlined under Attachment 4.19-B, item 5.

         61.    Licensed practitioners, such as psychologists, LCSWs, LPCMHs

   and LMFTs may bill Medicaid for eligible outpatient SUDs and for non-

   physician Licensed Behavioral Health Practitioner (“LBHP”) codes.

         62.    According to the Manual, “unlicensed staff,” e.g. certified peers,

   will bill “using their licensed supervisor as the rendering provider number.”

         63.    Delaware also requires:

          Any staff who is unlicensed and providing addiction
          services must be credentialed by DSAMH and/or the
          credentialing board. Certified and Credentialed staff under
          State regulation for SUD services include certified recovery
          coaches, credentialed behavioral health technicians, RNs and
          LPNs, certified alcohol and drug counselor, internationally
          certified alcohol and drug counselor, certified co-occurring
          disorders professional, internationally certified co-occurring
          disorders professional internationally certified co-occurring
          disorders professional diplomat, and licensed chemical
          dependency professional (LCDP).          Effective 7/1/2016,
          Licensed Chemical Dependency Professionals (LCPDs) will
          not be considered “unlicensed.” State regulations require
          supervision of recovery coaches and credentialed
          behavioral health technicians by a QHP meeting the
          supervisory standards established by DSAMH. A QHP
          includes the following professionals who are currently
          registered with their respective Delaware board LCSWs,

                                          32
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 37 of 160 PageID #: 364




          LPCMH, and LMFTs, APNs, NPs, medical doctors (MD and
          DO), and psychologists. Effective 7/1/2016, LCDPs and
          CADCs will be included in the definition of a QHP. The QHP
          provides clinical/administrative oversight and supervision of
          recovery coaches and credentialed behavioral health
          technicians staff in a manner consistent with their scope of
          practice.
         64.   The Manual reiterates:

          Supervision
          Behavioral Health technicians must receive clinical and
          administrative supervision and oversight by a qualified
          healthcare professional (QHP). A QHP includes the following
          professionals who are currently registered with their
          respective Delaware board LCSWs, LPCMH, LMFTs, APNs,
          NPs, medical doctors (MD and DO), and psychologists.
          Behavioral health technicians should have access to both
          individual and group supervisions.
         65.   DSAMH’s Bureau of Alcoholism and Drug Abuse Rules and

   Regulations’ standards applicable to all alcohol and drug service providers

   require:

          Drug and/or alcohol programs shall have all counselors
          certified by the Delaware Alcohol and Drug Counselor
          Certification Board, Inc. or the State Merit System, as meeting
          the minimum standards to practice in the field. Counselors
          having certification from other states must also have their
          certification approved by the D.A.D.C.C.B. in order to assure
          quality service.
          Staff members who are not certified and are performing any
          counseling functions (e.g. interns, volunteers, etc.) shall
          receive documented clinical supervision from a certified
          counselor.




                                        33
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 38 of 160 PageID #: 365




         66.    Federal Medicare and Delaware Medicaid reimburse, inter alia,

   physicians and LCSWs at a higher rate than they reimburse many other

   providers. Medicare does not permit LCSWs to bill for services “incident to”

   their own professional services. Stated differently, even if a LCSW supervises

   an employee, that employee may not bill Medicare under the LCSW’s NPI.

   In addition, Delaware Medicaid does not permit unlicensed and unsupervised

   providers to bill for their services at all. Thus, Connections has an incentive

   to submit claims using physicians’ and LCSWs’ NPIs for work performed by

   unlicensed and unsupervised providers that would otherwise be unreimbursed.

         67.    When the State and/or a federal or State-funded insurance

   program audits Connections’ records, they conduct two separate audits: one

   audit of the particular clinic’s clinical records, and another audit of the claims

   for reimbursement for services provided to Medicare and Medicaid recipients

   submitted by each clinic. Ms. Spruill has witnessed such audits taking place.

   Based on her observation, these two audits are never conducted

   simultaneously or in coordination with one another such that clinical and

   financial or billing records would be compared against one another. If

   Connections’ clinical records were audited at the same time as, and in

   coordination with, the clinics’ claims for reimbursement for services provided

   to Medicare and Medicaid recipients, then the auditors would see that the



                                          34
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 39 of 160 PageID #: 366




   providers providing the services (and entering the information into EHR) are

   not the same providers who are listed as the rendering providers on the claims

   submitted for payment. This practice goes undetected because this additional

   step is not customarily taken in auditing procedures. However, the necessary

   data to conduct such a comparison is available in Connections’ electronic

   files.

            68.   Specific, claim-level violations of the FCA and the DFCRA may

   be identified with precision by comparing a Connections clinic’s claims for

   reimbursement for Medicare and Medicaid services on a specific date to that

   clinic’s corresponding clinical records.

            69.   Specifically, with respect to clinics where Ms. Spruill never

   worked or supervised any individuals working at those clinics, violations of

   the FCA and the DFCRA can be identified by comparing the claims for

   reimbursement submitted to Medicare or Medicaid for reimbursement by or

   on behalf of these clinics reflecting Ms. Spruill’s NPI with the corresponding

   clinical records showing the actual employee who provided the services and

   entered the information into EHR. This analysis will show neither Ms. Spruill

   nor anyone she supervised provided these services. Such claims are false.

            70.   Similarly, with respect to clinics where Ms. Spruill worked or

   supervised individuals working at these clinics during discrete periods of time,



                                         35
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 40 of 160 PageID #: 367




   violations of the FCA and the DFCRA can be identified by comparing claims

   for reimbursement submitted to Medicare and Medicaid by or on behalf of

   these clinics reflecting Ms. Spruill’s NPI during the periods when Ms. Spruill

   neither worked nor supervised anyone at these clinics with the corresponding

   clinical records showing the actual employee who provided the services and

   entered the information into EHR. This analysis will show neither Ms. Spruill

   nor anyone she supervised provided these services. Such claims are false.

         B.     Malika Spruill.

         71.    Ms. Spruill has been a LCSW since 2010.

         72.    A LCSW who furnishes, bills, or receives payment for health

   care in the normal course of business, and sends covered transactions

   electronically, must obtain an NPI. An NPI is a unique 10-digit numeric

   identifier for covered health care providers, created to improve the efficiency

   and effectiveness of electronic transmission of health information. LCSWs,

   as covered health care providers, must use NPIs in their administrative and

   financial transactions.

         73.    Ms. Spruill’s NPI is 1811205909.

         74.    On or about August 26, 2013, Connections hired Ms. Spruill as

   a LCSW in its Newark Clinic. When Ms. Spruill was hired, she was the only

   LCSW at the Newark clinic. From August 26, 2013 until October 6, 2014,



                                         36
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 41 of 160 PageID #: 368




   while Ms. Spruill was in the Newark Clinic, she was a Therapist. She was not

   a supervisor.

             75.   Prior to Connections hiring Ms. Spruill, the staff at the Newark

   Clinic was instructed to select Katherine Clendening (“Clendening”), a

   LCSW who worked as a therapist in the Millsboro clinic, as the “bill to”

   person in EHR for work performed at the Newark clinic. Clendening never

   served as a clinical supervisor at any Connections clinic, let alone the Newark

   clinic.

             76.   After Connections hired Ms. Spruill, the staff at the Newark

   Clinic was instructed – without Ms. Spruill’s knowledge or permission – to

   select Ms. Spruill’s name as the “bill to” person from the drop-down menu for

   services provided in the Newark Clinic. Therefore, services performed by

   non-credentialed, unlicensed, and unsupervised providers in the Newark

   clinic were billed to Medicare and/or Medicaid as if Ms. Spruill provided

   them, when she neither provided nor supervised these services.

             77.   By selecting Clendening, and later Ms. Spruill, as the “bill to”

   person when neither Clendening nor Ms. Spruill provided these services or

   supervised the provision of these services, Connections caused to be

   submitted, and submitted, claims for covered services to federal and State-

   funded insurance programs falsely indicating a LCSW provided these services



                                           37
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 42 of 160 PageID #: 369




   (or supervised the provision of these services). Connections was reimbursed,

   and continues to be reimbursed, for such services as if a LCSW provided or

   supervised them.    In reality, however, non-credentialed, unlicensed, and

   unsupervised providers who are not entitled to any reimbursement from

   Medicare and Medicaid provided these services.

         78.    In 2014, a co-worker informed Ms. Spruill that other counselors

   were using Ms. Spruill as the “bill to” person, although Ms. Spruill was not a

   supervisor. Upon learning this, Ms. Spruill emailed Ms. Vinny Hickman

   (“Hickman”), the Director of Human Resources and Assistant to General

   Counsel at Connections, to find out why counselors she was not supervising

   were using her as the “bill to” person when she was not a supervisor and not

   supervising them.

         79.    On or about September 12, 2014, Ms. Spruill emailed Hickman

   in Connections’ Human Resources department, to find out whether persons at

   Connections were using her NPI when submitting claims for reimbursement

   to the Government and/or the State of Delaware.

         80.    On or about October 3, 2014, approximately three weeks after

   emailing Hickman inquiring if someone was billing under her NPI,

   Connections terminated Ms. Spruill without responding to her concerns

   regarding Connections’ “bill to” practice.



                                        38
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 43 of 160 PageID #: 370




         81.    In or about August 2015, Ms. Spruill was re-hired by

   Connections as a Clinical Supervisor.

         82.    According to Connections’ written materials, a Clinical

   Supervisor “is responsible for providing clinical direction to an assigned

   group of programs that offer short to intermediate term integrated medical,

   mental health and alcohol and other drug treatment services (including MAT

   and DUI treatment) in community-based treatment centers located throughout

   Delaware.” A Clinical Supervisor’s principal duties and responsibilities

   include “supervis[ing] all clinical activities of assigned counselors,”

   “provid[ing] supervision to clinical staff, interns and others regarding cases

   which are ‘billed under’ his/her license.”2

         83.    In her capacity as Clinical Supervisor, for approximately three

   months (August 2015 to November 2015), Ms. Spruill rotated between the

   Wilmington, Dover and Smyrna Clinics. During these three months, services

   performed by non-credentialed providers in the Wilmington, Dover and

   Smyrna clinics were billed to Medicaid using Ms. Spruill’s NPI because Ms.

   Spruill was supervising these staff members.




         2
           Ex. 2 (Connections CSP, Inc. Job Description Clinical Supervisor in
   the Integrated Outpatient Services Department).


                                         39
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 44 of 160 PageID #: 371




         84.    In or about August 2015 until approximately November 2015,

   Connections only had three LCSWs for all of its clinics: Schneck in the

   Newark Clinic, Clendening in the Millsboro Clinic, and Ms. Spruill, who split

   her time between the Wilmington, Dover and Smyrna Clinics for

   approximately three months until she was moved to the Dover clinic. During

   this time, Frank Everette (“Everette”), a LPCMH who worked in the Dover

   clinic as a therapist, and was the only other licensed person in that clinic (other

   than Ms. Spruill) was used as the “bill to” person in Dover, and his NPI was

   also used on group notes. Everette did not provide the services to the clients,

   and he was not a supervisor. Ms. Spruill’s suggestion that Everette become a

   supervisor was rejected.       Therefore, during the August 2015 through

   November 2015 timeframe, services performed by non-credentialed and

   unsupervised providers in Connections’ clinics not supervised by Ms. Spruill,

   Schneck, Clendening and/or Everette were billed to Medicare and/or

   Medicaid as if Ms. Spruill, Schneck, Clendening and/or Everette provided

   them and/or supervised these services when they did not.

         85.    Connections’ medical records show that non-credentialed and

   unsupervised providers in Connections’ clinics billed to Medicare and

   Medicaid as if Ms. Spruill, Schneck, Clendening and Everette provided these

   services and/or supervised the services.



                                           40
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 45 of 160 PageID #: 372




          86.      In or about August 2015, the Wilmington clinic was run by Lisa

   Shafer (“Shafer”), a LPCMH. No LCSWs worked in the Wilmington clinic

   at this time.

          87.      Connections was not – and is not – entitled to reimbursement by

   Medicare for clients seen by non-LCSW providers. Ms. Spruill did not

   provide services to any of Connections’ Medicare clients receiving MAT

   services.       Thus, Connections was not entitled to reimbursement from

   Medicare for any claims submitted for services performed, inter alia, in the

   Harrington clinic, or in the Wilmington clinic while Ms. Spruill was

   supervising Schafer, a LCPMH, Teresa Sharpe (“Sharpe”), a MSW and

   another MSW.

          88.      Eventually, Kyle Vansant (“Vansant”), a LCSW, was hired as a

   therapist – but not as a clinical supervisor – of the Wilmington clinic.

          89.      In or about August or September 2017, Connections hired

   Lakeeya Thornton (“Thornton”), a LCSW, as the clinical supervisor, and

   Jamy Rivera (“Rivera”), a LCSW, as the Director of the Wilmington clinic.

          90.      Beginning in approximately November 2015 through August 10,

   2017, Ms. Spruill was moved to the Dover clinic, where she continued in her

   role as Clinical Supervisor.




                                          41
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 46 of 160 PageID #: 373




         91.    In or about November 2016, Ms. Spruill was no longer

   supervising the Smyrna clinic after Rick Thomas (“Thomas”) was hired.

   Discovery is required to show exactly when employees at the Smyrna clinic

   stopped using Ms. Spruill’s NPI as the “bill to” person in the Dover clinic, as

   Ms. Spruill cannot independently confirm when this occurred.

         92.    In February 2016, Caroline Showell (“Showell”), a LCSW, was

   hired as a clinical supervisor for the Millsboro clinic. Showell became the

   “bill to” person for the Millsboro clinic, and Connections’ satellite site,

   Longneck Outpatient.

         93.    When Deborah Pringle (“Pringle”) was promoted from Director

   of the Millsboro clinic to Connections’ Director of Nursing, Showell was

   promoted from clinical supervisor Director of the Millsboro clinic.

         94.    In or about July 2017, Showell left Connections.

         95.    For approximately two months prior to Showell’s replacement

   being hired, Ms. Spruill assisted at the Millsboro clinic.

         96.    After Showell’s departure, Cropper, the then-Director of the

   Dover clinic became the interim Director of the Millsboro clinic. Cropper had

   a Bachelor’s degree, and was a CADC. In or about August or September

   2017, Cropper became the Director of the Millsboro clinic, and Ms. Spruill

   was promoted to Director of the Dover clinic.



                                         42
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 47 of 160 PageID #: 374




         97.    Following the two-month period when Ms. Spruill assisted in the

   Millsboro clinic, and after Cropper took over, Connections’ employees and

   agents were instructed to use Ms. Spruill as the “bill to” person for the

   Millsboro Clinic, despite Ms. Spruill not working at, or supervising the

   provision of services in the Millsboro Clinic during this time. Thus, services

   performed by non-credentialed, unlicensed, and unsupervised providers in the

   Millsboro clinic were billed to Medicare and/or Medicaid as if Ms. Spruill

   provided them, when she neither provided nor supervised these services.

         98.    To be clear, Ms. Spruill has never seen clients at the Millsboro

   clinic, and only supervised individuals at the Millsboro clinic for a two-month

   period prior to Showell’s replacement being hired.

         99.    Thus, from approximately November 2015 through August or

   September 2017, services performed by non-credentialed and unsupervised

   providers in the Wilmington clinic were billed to Medicare and/or Medicaid

   as if Ms. Spruill provided them or supervised these services when she did not.

         100. From approximately November 2015 through February 2016,

   and from in or about July 2017 to in or about August-September 2017,

   services performed by non-credentialed and unsupervised providers in the

   Millsboro clinic were billed to Medicare and/or Medicaid.




                                         43
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 48 of 160 PageID #: 375




         101. When Ms. Spruill saw the Health Options’ Statement of Provider

   Claims for the Harrington Clinic, she learned Lashonda (Johnson) Crawford

   (“Crawford”), an unlicensed counselor, was using Ms. Spruill’s NPI when she

   was working at Connections’ Harrington clinic. When Crawford used Ms.

   Spruill’s NPI, Ms. Spruill was not supervising Crawford, nor did Ms. Spruill

   have any role in providing the services billed under her NPI by Crawford.

   Crawford’s use of Ms. Spruill’s NPI violated the requirement that a licensed

   practitioner be on site and supervising unlicensed staff.

         102. Effective August 11, 2017, Ms. Spruill’s title changed to

   “Clinical Supervisor/Regional Director of Kent & Sussex County.”3

   According to Connections’ written materials, a “Clinical Supervisor” “will

   manage a program site and will deliver direct services to individuals with

   substance use disorders or co-occurring substance abuse and mental health

   conditions. This person will manage the internal relationships needed to make

   the program run effectively.” The principal duties and responsibilities of the

   Clinical Supervisor include, inter alia, “[p]rovid[ing] clinical supervision to

   ensure[] that all treatment plan reviews are conducted in accordance with

   regulatory requirements;” “[m]eet[ing] at least twice weekly with Counselor 2




         3
             Ex. 3 (Amended Offer Letter); Ex. 4 (Employee Action Form).


                                         44
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 49 of 160 PageID #: 376




   positions for clinical supervision;” “complet[ing] document review, co-

   sign[ing] documents, provid[ing] assessment and feedback of counselor 2’s

   performance,” “[p]rovid[ing] clinical supervision to assure that assessments

   and treatment plans are completed on a timely basis,” and “perform[] other

   duties as requested or assigned, verbally or in writing.”4

         103. Ms. Spruill was only briefly a regional director before her title

   was changed again to clinical supervisor.

         104. Effective January 18, 2018, Ms. Spruill’s title changed to “Site

   Manager of the Dover AOD Program.”5

         105. In April or May 2018, Ms. Spruill asked her supervisor Pringle,

   then the director of Connections’ southern Delaware region, which included

   the Dover, Millsboro and Seaford clinics, if she was aware of who, if anyone,

   at Connections was choosing her as the “bill to” person within EHR, thus

   causing Ms. Spruill to be listed as the rendering provider on the claims

   submitted for payment to the Government and/or Delaware. Ms. Spruill also

   asked Pringle who the new “bill to” person was going to be after Showell’s




         4
            Ex. 5 (Connections CSP, Inc. Job Description “Clinical
   Supervisor/Site Manager – AOD Services, Program Operations.
         5
             Ex. 6 (Amended Offer Letter).


                                         45
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 50 of 160 PageID #: 377




   then-recent departure from the Millsboro Clinic. In response, Pringle told Ms.

   Spruill that Connections was using a LPCMH as the “bill to person.”

         106. In May 2018, without explanation, Pringle informed Ms. Spruill

   she was hiring two additional LCSWs.

         107. In or about May 2018, Ms. Spruill called Health Options to ask

   about the use of her NPI by individuals other than herself. Health Options

   refused to provide Ms. Spruill with any information regarding the use of her

   NPI by others.

         108. In April or May 2018, Relator Douglas Spruill (“Mr. Spruill”),

   Ms. Spruill’s husband – who was the Site Director at the Harrington clinic

   until June 10, 2019 (as discussed in more detail below) – received several re-

   submitted claims directly from Health Options. Mr. Spruill noticed that Ms.

   Spruill’s NPI was listed as the “Rendering Provider” on these claims for

   services provided at the Harrington clinic. Thus, any claims submitted to

   Medicaid and Medicare were submitted under Ms. Spruill’s NPI.

         109. Ms. Spruill has never seen clients at the Harrington clinic, did

   not provide the services reflected on these claims for services, and never

   supervised anyone providing services to clients at the Harrington clinic. Yet,

   Ms. Spruill is the only designated “bill to” person for all services provided at

   the Harrington clinic.



                                         46
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 51 of 160 PageID #: 378




         110. On or about June 1, 2018, McKay requested a meeting with Ms.

   Spruill and Connections’ Human Resources department.

         111. On or about June 4, 2018, Ms. Spruill’s physician recommended

   she take the remainder of the week off because her blood pressure was

   extremely high. Ms. Spruill worked a full day on June 5, 2018 to complete

   the previously scheduled appointments on her calendar. She began medical

   leave on June 6, 2018.

         112. On or about June 7, 2018, McKay requested a meeting with Ms.

   Spruill without providing her any information about the purpose of the

   meeting. Despite being out sick, Ms. Spruill met McKay in Wilmington,

   Delaware. At this meeting, McKay and Pringle, Steven Davis and Deb

   Crosson initially told Ms. Spruill she was being demoted to a therapist

   position in Wilmington. Ms. Spruill was not comfortable in that position.

   Later, McKay offered Ms. Spruill the Clinical Supervisor position where she

   provided “clinical chart supervision” over Connections’ employees from a

   remote Middletown location.

         113. Prior to the June 7 meeting, McKay became aggressive and

   hostile towards Ms. Spruill. For example, McKay was very short-tempered

   with Ms. Spruill in meetings, and at times, would not speak to her. McKay

   also claimed Ms. Spruill was consistently angry, which Ms. Spruill disputes.



                                        47
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 52 of 160 PageID #: 379




         114. On or about June 8, 2018, Hicks emailed Julie Morris (“Morris”),

   Mr. Spruill and Pringle stating that individuals should bill under the

   supervisor from their clinic.

         115. On June 11, 2018, Ms. Spruill sent Crosson her doctor’s note

   extending her medical leave. On June 13, 2018, while Ms. Spruill was still

   on leave, Ms. Crosson asked Ms. Spruill if she had decided to take the LCSW

   position in Wilmington.         On the same day, Ms. Spruill emailed Chris

   Devaney, expressing her frustration over “being forced into a position” and

   “being demoted to a therapist; [n]ot even a clinical supervisor” despite never

   being written up.

         116. Ms. Spruill’s NPI has been used in claims for services provided

   at multiple Connections’ clinics at which she has never worked nor supervised

   providers at these sites, including at a minimum, the Harrington clinic.

   Specifically, and by way of example only, Ms. Spruill was listed as the “bill

   to” person on the following Health Options’ Statement of Provider Claims for

   the Harrington Clinic:




                                          48
 Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 53 of 160 PageID #: 380




Claim #       Dates of       Rendering     Sub Prod Charge     Clm      Clm
              Service        Provider ID   Svc/Mod             Adj      Payment
                                                               Amt

20581288513 09/27/17-        1811205909    90853      $40.00   $40.00   $0.00
            09/27/17

20581288514 09/27/17-        1811205909    90853      $40.00   $40.00   $0.00
            09/27/17

20581288516 09/27/17-        1811205909    90853      $40.00   $40.00   $0.00
            09/27/17

20581288524 10/25/17-        1811205909    90853      $40.00   $40.00   $0.00
            10/25/17

20581288525 10/25/17-        1811205909    90853      $40.00   $40.00   $0.00
            10/25/17

20581288527 10/25/17-        1811205909    90853      $40.00   $40.00   $0.00
            10/25/17

20581288530 10/27/17-        1811205909    90853      $40.00   $40.00   $0.00
            10/27/17

20581288531 10/27/17-        1811205909    90853      $40.00   $40.00   $0.00
            10/27/17

20681727250 12/01/17-        1811205909    90834      $95.00   $95.00   $0.00
            12/01/17

20581287912 11/03/17-        1811205909    90853      $40.00   $40.00   $0.00
            11/03/17

20581288056 11/10/17-        1811205909    90832      $78.00   $78.00   $0.00
            11/10/17

20581288058 11/13/17-        1811205909    90834      $95.00   $95.00   $0.00
            11/13/17

20581288631 11/30/17-        1811205909    90832      $78.00   $78.00   $0.00
            11/30/17


                                      49
 Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 54 of 160 PageID #: 381




20581288704 12/05/17-          1811205909      90834      $95.00    $95.00     $0.00
            12/05/17

20581288978 12/13/17-          1811205909      90834      $95.00    $95.00     $0.00
            12/13/17

20781469173 11/01/17-          1811205909      H0015      $115.00 $115.00 $0.00
            11/01/17                           HQ

20781469174 11/01/17-          1811205909      90853      $40.00    $40.00     $0.00
            11/01/17

20781469205 11/03/17-          1811205909      90853      $40.00    $40.00     $0.00
            11/03/17

20781469206 11/03/17-          1811205909      90853      $40.00    $40.00     $0.00
            11/03/17

20781469260 11/06/17-          1811205909      90853      $40.00    $40.00     $0.00
            11/06/17

20581287923 11/02/17-          1811205909      90853      $40.00    $40.00     $0.00
            11/02/17



          117. Ms. Spruill has documentary evidence of approximately 651

    examples of her NPI being used improperly at the Harrington clinic on Health

    Options’ February 2, 2018 Statement of Provider Claims Paid for the

    Harrington clinic.

          118. Ms. Spruill’s NPI has been used in claims for services provided

    at multiple Connections’ locations at which she has worked previously, but

    she was not working at (or supervising individuals working at) these locations




                                         50
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 55 of 160 PageID #: 382




   when the claims using her NPI were submitted for payment, including at a

   minimum, at the Smyrna, Millsboro and Wilmington Clinics.

         119. Through her conversations with Connections employees,

   including but not limited to Cropper, Walker, Lezley Sexton (“Sexton”),

   Heather Emerick (“Emerick”) and Hicks, Ms. Spruill learned counselors and

   other lower-credentialed (or non-credentialed) providers who she was not

   supervising were instructed to select her name as the “bill to” person in EHR.

         120. Effective July 26, 2018, Ms. Spruill’s title changed to “Clinical

   Supervisor of the Dover AOD Program.”6

         121. On or about July 30, 2018, Ms. Spruill returned from medical

   leave to her demoted position in the Middletown facility.

         122. As of August 2018, Connections had approximately eleven (11)

   LCSWs working in its Outpatient Clinics: Schneck; Erin Cliffe (“Cliffe”); and

   Robert Riddler (“Riddler”) in its Newark clinic; Thomas in its Smyrna clinic;

   Rivera and Thornton in its Wilmington clinic; Julie Morris (“Morris”), who

   started in or about September 2017 part-time in its Harrington clinic, two

   LCSWs in its Millsboro clinic, including Gail Quennville, and Ms. Spruill and

   Lisa Clark (“Clark”), also a LCSW in its Dover clinic.




         6
             Ex. 7 (Amended Offer Letter).


                                        51
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 56 of 160 PageID #: 383




         123. In November 2018, less than seven months after Ms. Spruill

   asking her supervisor who was using her NPI, and Ms. Spruill calling Health

   Options to get the same information, and less than five months after

   Defendants demoted Ms. Spruill for such inquiries, Defendants took the

   ultimate act of retaliation, and terminated Ms. Spruill.

         C.     Dr. Akinlawon Olugbenga Ayeni.

         124. Dr. Ayeni, an Addiction Medicine specialist, is an employee or

   agent of Connections, who practices telemedicine. His NPI is 1821167149.

         125. CMS requires, as a condition of payment, physicians providing

   telemedicine “to use an interactive audio and video telecommunications

   system that permits real-time communication between you, at the distant site,

   and the beneficiary, at the originating site.”7

         126. Connections has used Dr. Ayeni’s NPI on thousands (the exact

   number to be determined in discovery) of claims related to services provided

   to clients in its Women’s Residential Program, and other clinics, for which he

   did not interact with the clients, nor supervise the unlicensed providers who




         7
           CMS Medicare Learning Network Booklet re: Telehealth Services
   at 4 (ICN 901705, Feb. 2018), available at https://www.cms.gov/Outreach-
   and-Education/Medicare-Learning-Network-
   MLN/MLNProducts/Downloads/TelehealthSrvcsfctsht.pdf.



                                          52
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 57 of 160 PageID #: 384




   interacted with the clients, including services for which Connections billed

   federal and/or state-funded insurance programs as if he provided or supervised

   such services. Specifically, and by way of example only, Dr. Ayeni was listed

   as the “bill to” person on the following Health Options’ Statement of Provider

   Claims for the Harrington Clinic:

  Claim #        Dates of       Rendering     Sub Prod Charge        Clm        Clm
                 Service       Provider ID    Svc/Mod                Adj      Payment
                                                                     Amt
20091790466      12/13/17-     1821167149      H0048      $25.00    $25.00     $0.00
                 12/13/17                       HF
20881565803      11/09/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 11/09/17
20881565808      11/10/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 11/10/17
20881565818      11/11/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 11/11/17
20881565830      11/12/17-     1821167149      H0020      $15.00    $11.00     $0400
                 11/12/17
20881565860      11/14/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 11/14/17
20881565904      11/17/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 11/17/17
20881565917      11/18/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 11/18-17
20881566119      10/22/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 10/22/17
20881566120      10/23/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 10/23/17
20881566124      10/26/17-     1821167149      H0020      $15.00    $11.00     $0.00
                 10/26/17
20881566126      10/28/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 10/28/17
20881566131      11/20/17-     1821167149      H0020      $15.00    $11.00     $4.00
                 11/20/17


                                        53
 Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 58 of 160 PageID #: 385




  Claim #           Dates of      Rendering    Sub Prod Charge        Clm       Clm
                    Service      Provider ID   Svc/Mod                Adj     Payment
                                                                      Amt
208811566241        11/21/17-    1821167149     H0020      $15.00    $11.00    $4.00
                    11/21/17
20881566247         11/22/17-    1821167149     H0020      $15.00    $11.00    $4.00
                    11/22/17
20881566266         11/24/17-    1821167149     H0020      $15.00    $11.00    $4.00
                    11/24/17
20881566297         11/26/17-    1821167149     H0020      $15.00    $11.00    $4.00
                    11/26-17
20881566319         11/27/17-    1821167149     H0020      $15.00    $11.00    $4.00
                    11/27/17
20881566354         11/30/17-    1821167149     H0048      $25.00    $25.00    $0.00
                    11/30/17
20881565686         11/01/17-    1821167149     H0020      $15.00    $11.00    $4.00
                    11/01/17
20881565717         11/03/17-    1821167149     H0020      $15.00    $11.00    $4.00
                    11/03/17


            127. In addition, and by way of example only, Ms. Spruill has

    documentary evidence of approximately 971 examples of Dr. Ayeni’s NPI

    being used as the “bill to” person on Health Options’ February 2, 2018

    Statement of Provider Claims Paid for the Harrington clinic.

            128.   Dr. Ayeni neither directed nor inspected the work, actions, or

    performance of, nor oversaw the work of the Connections’ employees and/or

    agents who used his NPI, as described herein.

            D.     Fabrication of Medical Records.
            129. On or about November 11, 2015, Diveadra Harmon (“Harmon”),

    EHR Support and Clinical Technician at Connections, informed Hicks that


                                          54
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 59 of 160 PageID #: 386




   Dr. Ayeni, Dr. Adaeze Udezue (“Dr. Udezue”) and Dr. Scott Houser (“Dr.

   Houser”) had missing and unsigned documents in the EHR.

           130. Specifically, as of the review on November 9, 2015, Dr. Ayeni

   had fifty (50) unsigned documents related to MAT clients from the Newark

   and Dover clinics, twenty-nine (29) unsigned documents related to

   methadone/buprenorphine clients from the Newark clinic, and fifteen (15)

   other unsigned notes related to, inter alia, admissions for buprenorphine,

   admissions for methadone, biopsychosocial assessment, and MAT CPE from

   the Newark and Dover clinics for clients he had seen as far back as February

   2015.

           131. As of November 9, 2015, Dr. Udezue, a substance abuse/MAT

   doctor at Connections, had, inter alia, not signed nine evaluation for

   methadone/buprenorphine notes, two progress notes, eight physician progress

   notes, two medical physician progress notes, one MAT CPE, two admission

   notes for methadone and four admission notes for buprenorphine for clients

   she had seen as far back as September 2, 2015 in the Millsboro clinic.

           132. As of November 9, 2015, Dr. Houser, a psychiatrist at

   Connections, had, inter alia, twenty-four (24) MAT service documents

   missing for patents he had seen as far back as March 23, 2015; twenty-four

   (24) missing Methadone/suboxone evaluations that CareLogic did not locate



                                        55
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 60 of 160 PageID #: 387




   for patents he had seen as far back as November 21, 2014; fifty-two (52)

   physician progress notes missing for patients he had seen as far back as March

   24, 2015; and fifteen (15) missing medical physician progress notes for

   patients he had seen as far back as November 10, 2014 at the Newark clinic.

         133. In 2017, Dr. Ayeni had over 500 unfinished medical records in

   the CareLogic software program.

         134. Mr. Spruill noticed Dr. Ayeni’s records were incomplete.

   Thereafter, Mr. Spruill noticed these records had been completed.

         135. Dr. Ayeni did not complete these records himself. Instead,

   Pringle, who had administrative access to CareLogic (prior to her termination

   from Connections on or about June 7, 2018), completed these records on Dr.

   Ayeni’s behalf.

         136. Pringle did not consult with Dr. Ayeni to obtain the facts relevant

   to the clients’ care, nor did she have any notes relevant to these clients’ care

   on the dates of service in question. Instead, Pringle fabricated Dr. Ayeni’s

   incomplete records to make it look like they were complete and services were

   provided by Dr. Ayeni.

         137. The records Pringle fabricated inaccurately describe the services

   provided and the clients’ conditions.




                                           56
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 61 of 160 PageID #: 388




         138. Karen Hanson Saroglia (“Saroglia”) was also required to login to

   CareLogic using Dr. Ayeni’s login credentials and fabricate over 1,400 of Dr.

   Ayeni’s unfinished records.

         139. Saroglia did not consult with Dr. Ayeni to obtain the facts

   relevant to the clients’ care, nor did she have any notes relevant to these

   clients’ care on the dates of service in question. Instead, Saroglia fabricated

   Dr. Ayeni’s incomplete records to make it look like they were complete and

   services were provided by Dr. Ayeni.

         140. Dr. Somasunderman Padmalinggam (“Dr. Padmalinggam”) is a

   family practitioner, who worked at several of Connections’ clinics, including

   the Smyrna, Dover and Harrington clinics.

         141. On or about August 30, 2017, Dr. Padmalinggam was terminated

   from Connections and escorted from the building.

         142. When he was terminated, Dr. Padmalinggam had not completed

   his records in CareLogic.

         143. Approximately two weeks after Dr. Padmalinggam was

   terminated, Ms. Spruill noticed Dr. Padmalinggam records had been

   completed.




                                         57
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 62 of 160 PageID #: 389




         144. Dr. Padmalinggam could not have completed these records

   himself because these records were incomplete when he was terminated from

   Connections and escorted from the building.

         145. Doctors working at Connections were not the only Connections’

   personnel whose records were falsified, or who failed to complete the required

   paperwork.

         146. As Ms. Spruill explained on or around October 26, 2015:

           Did you speak with [redacted] on Friday and do you feel that
           he understood what was expected from him? I’m asking
           because he submitted several recovery plans and although I
           said I would not un sign them, some of them I have to. He has
           a recovery plan that was due in August that he just did in
           today, however he left gaps in treatment. I’m trying to
           allow him to complete work, but I will not sign work that is
           completely wrong and could cause issues with an audit. 
           (emphasis added).
         147. Connections recordkeeping is so horrendous that, in at least one

   instance, one client’s information was scanned into another client’s chart

   causing Schneck to flag the second client’s chart as missing a transfer

   summary.

         148. In another example, on or around August 30, 2018, Cliffe asked

   Ms. Spruill to sign off on a record in which Cliffe wrote “Treat for Diabetes

   and Spinal Fusion” when the underlying record clearly stated “refer to a

   specialist.” As Ms. Spruill told Cliffe before sending the record back to Cliffe:



                                          58
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 63 of 160 PageID #: 390




          I am very sorry, but I am no longer going to be able to sign
          things that I can’t clinically stand by. When I sign my name,
          it is saying that I agree with what is written and in some
          instances, that is not correct. I am sending back RB (11068).
          I believe we can monitor her medical condition without
          actually stating that we are going to treat it. If we were
          treating her Diabetes, than yes. A spinal fusion, I am not
          sure about that and how we can go about treating that. The
          fact that she states that we are referring to a specialist and
          then says Treat is very contradicting. However, if you are
          comfortable with it, then I think you should be the one who
          signs it. (emphasis added).
         149. Following her exchange with Cliffe, Ms. Spruill told Baker:

          I am not comfortable signing some of the stuff that they say. I
          am not signing something that Erin [Cliffe] says Treat for
          Diabetes and Spinal Fusion when it clearly states that it says
          refer to a specialist.
         150. On or about May 8, 2017, McKay was informed her employees

   were, inter alia, being asked to “fraudulently sign[] documents and/or add[]

   unknown milligrams of medications on documents,” and “violat[ing]

   HIPPA.”

         151. While Connections routinely fabricated medical records, during

   the period leading up to external audits, Connections rushed to complete its

   documentation regardless of whether the final documents had any relation to

   the actual services or treatment provided. By way of example only, on or

   about January 23, 2013, Chris Devaney, Connections’ Chief Operating

   Officer, flagged several documentation issues noting:          “This is not




                                        59
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 64 of 160 PageID #: 391




   good…either documentation is not complete or people aren’t working. This

   needs to improve by the end of the week.”

         152. More than a year later, on or about June 2, 2014, the

   documentation problem persisted at Connections.        As Anna Harmon

   explained to the ACT1 Newark team:




         153. Connections knew its shoddy recordkeeping was “a violation of

   HIPPA” and it would be in “MAJOR trouble” if the State did “a pop up audit”

   and saw these charts “scattered across the floors and around the desks” and

   “under desks, on the floor, in drawers, etc.” As Chanda Gibson (“Gibson”),

   the Performance Improvement Coordinator for the ACT Teams warned:




                                       60
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 65 of 160 PageID #: 392




         154. Not only did Connections’ records fail to comply with the

   applicable regulations, but its personnel lacked the required training and

   certifications required to comply with DSAMH’s requirements and other

   applicable regulations.

         155. In February 2016, in advance of Dover’s DSAMH outpatient

   audit, McKay was “worried about Smyrna and Dover where there [was] no

   site manager.” Thus, McKay scheduled time to talk with Ms. Spruill, Cropper

   and Heather Emrick (“Emrick”) about the impending audits.

         156. On or about April 15, 2016, with the Smyrna clinic’s audit fast

   approaching, McKay decided to “make chart auditing for them a priority” and

   wanted to “talk about … what we can do to make sure that their audit is as

   good as it can be?”



                                       61
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 66 of 160 PageID #: 393




         157. In advance of the audits on the files for Clint Walker, Blackbird

   Landing, Gordy Place, West Street Commons, Connections emailed a “list of

   individuals that are in need of various documents.…” and urged the recipients

   to send the documents promptly.

         158. On or about August 18, 2018, after having looked again at the

   status of the clinical supervision in Dover, McKay was “really worried that

   there [were] hundreds of unsigned documents. … The ones that worry me

   the most are the recovery plans, which are clearly out of compliance.”

   (emphasis added).

         159. On or about February 7, 2017, McKay recognized “[a]ll of a

   sudden, DSAMH is coming fast and furious to audit” and called on her staff

   to “make it a priority to get ready.”

         160. By April 17, 2017, McKay began to panic about the audit of the

   Dover clinic, and directed her staff to blindly sign unsigned documents.

   Specifically, she told Cropper and Ms. Spruill:




                                           62
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 67 of 160 PageID #: 394




         161. In 2018, the Dover clinic’s records were no better than they were

   the year prior forcing Ms. Spruill to email the Dover AOD team:




         162. Prior to the 2018 audit, the Harrington clinic’s documents

   continued to be in a state of disarray. When Anthony Davis selected fifteen

   of his most compliant files for the audit, two of them were “not a good choice

   for an active or discharge client,” one because his “Front Desk Consents were

   not completed at the time of intake on 5.18.18, but 27 days later on 6.13.18”

   and the other because his Front Desk Intakes “were not completed at the time

   of intake on 6.14.19 but 29 days later on 7.12.18.”

         163. In August 2018, Connections was still “trying to get ready for

   CARF and DSAMH” and had “a lot of med checks that [were] past due.”

         164. On or about October 2, 2018, Mr. Spruill notified Chris DeVaney

   and Lamont Baker that the Harrington clinic did not have a full-time nurse

   practitioner and would be out of compliance. Mr. Spruill also told Chris




                                        63
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 68 of 160 PageID #: 395




   DeVaney and Baker that the Harrington clinic was “not in compliance for the

   fast track 23s CPEs, MH appts and IOP sick calls.”

          165. On or about April 12, 2019, Glenn LeFevre, a Senior SUD

   Treatment Administrator, sent Mr. Spruill an updated job description for the

   “Site Manager” position and an updated agreement that added substantial

   additional responsibilities to his position, in addition to his current

   responsibilities, and drastically modified his schedule.        As Mr. Spruill

   explained in his April 15, 2019 response, Connections was retaliating against

   him for revealing its “fraudulent billing practices” and that the “levels of care

   at HWMC” failed to meet the standards for regulatory compliance, and these

   documents were “punitive” and “without justification.”

          166. As of June 10, 2019 when Connections improperly terminated

   Mr. Spruill, the Harrington clinic still failed to comply with the requirements

   for the “fast track” program’s CPE’s, mental health appointments and IOP

   sick calls.

          E.     Medically Unnecessary Intake Sessions.

          167. The Manual provides for Connections to be reimbursed at

   predetermined rates for providing specific, medically-necessary alcohol and

   drug treatment services.




                                          64
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 69 of 160 PageID #: 396




         168. All of Connections’ new clients are required to participate in an

   intake session. During the intake session, Connections determines the level

   of services that each client should receive.

         169. All Connections facilities conduct intake sessions, however, only

   the Harrington clinic offers intake services twenty-four hours a day, seven

   days a week.

         170. Harrington is also the only clinic that offers up to twenty-three

   hours of continuous observation, monitoring, and support in a supervised

   environment for individuals initially recovering from the effects of alcohol

   and/or other drugs, i.e. the “23-hour program.”

         171. After clients who are receiving medication-assisted therapy

   (“MAT”) services for opioid addiction miss three consecutive days of dosing,

   they are required to speak with a physician. Rather than allowing clients to

   speak with an on-call physician, Connections requires clients to submit to

   another intake. If the client presents to a clinic that is not offering an intake

   session that day, Connections arranges for the client to be transported to the

   Harrington clinic. Once at the Harrington clinic, the client is subjected to

   another intake and admitted into the 23-hour program. Connections refers to

   this as its “fast track” program.




                                          65
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 70 of 160 PageID #: 397




         172. Connections “fast tracks” clients every day at its Harrington

   clinic. Its policy is to “fast track” as many clients as possible, regardless of

   the client’s medical needs, so Connections can receive the per diem

   reimbursement rate of $334.27 (Code H0012) for each client.

         173. Connections effectively treats all clients sent to the Harrington

   clinic for an intake as new clients, even though they may have been actively

   treating with Connections for an extended period of time, and only recently

   missed three consecutive days of dosing, so it may bill Medicare, Medicaid

   and/or DSAMH for a new assessment.

         174. If clients refuse to participate in the additional intake,

   Connections refuses to dose him/her.

         175. After the “fast track” program, clients are returned to the clinic

   that referred them to Harrington. Then, that clinic provides the same services

   as Harrington provided in the “fast track” program.

         176. Mr. Spruill has discussed the “fast track” program with Dr.

   Henry Luu (“Dr. Luu”), a provider of telemedicine services at Connections.

   Mr. Spruill and Dr. Luu have also discussed the procedure that should be

   followed when a client misses dosing sessions, i.e. meeting with a physician

   and then resuming his/her dosing program.




                                          66
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 71 of 160 PageID #: 398




         177. When Connections seeks reimbursement for clients in its “fast

   track” program, it is reimbursed for 23-hours of services, even if it provides

   only four hours of services.

         178. Connections rarely provides more than four hours of services to

   its clients in the “fast track” program regardless of the client’s medical needs.

   Mr. Spruill estimates that less than 25% of Connections’ “fast track” clients

   receive 23-hours of services.

         179. Some of the clients who received intake assessments at the

   Harrington facility were referred to Connections by Christiana Care Health

   Systems (“Christiana Care”). Christiana Care and Connections collaborated

   together to implement a program known as Project Engage whereby

   Christiana Care hospitals referred substance abuse patients to Connections.

   Upon receiving referrals, Connections tracks these referrals internally as

   being referred from Christiana Care.

         180. Connections’ policy, as required by McKay and Baker, was that

   all Project Engage referrals had to be accepted regardless of whether

   Connections’ employee thought the client could be properly treated at the

   clinic. By way of example, one specific Project Engage referral had a high

   BAC. Connections’ Harrington staff did not want to accept the client, and in

   response, McKay indicated that all referrals were to be accepted. McKay also



                                          67
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 72 of 160 PageID #: 399




   required a record to be kept and reported to her daily if any clients from

   Christiana Care were sent back to the hospital.

         F.   Manipulation of Length of Services Provided to Meet
   Arbitrary Billing Targets.
         181. CareLogic places a timestamp on every activity entered into the

   system. As Emrick warned: “Length of client sessions- Carelogic puts time

   stamps on every activity we check-in/check-out. This means if we are billing

   for a 1-hour session, the client needs to be in our offices for a minimum of 45

   minutes.”

         182. Nevertheless, Connections billed Medicare, Medicaid and

   DSAMH for the maximum time allowed for each service regardless of

   whether Connections actually saw the client for that length of time.

         183. Connections also began double-booking its providers for, inter

   alia, mental health appointments and intakes.

         184. After Shockley questioned the Dover clinic’s practice of

   scheduling its clients during the Harrington clinic’s allotted appointments

   with Dr. Luu, on or about August 30, 2018, Johanna Johnson explained:




                                         68
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 73 of 160 PageID #: 400




         185. To hide its practice of double-booking, Connections records are

   fabricated to make it look like its providers are seeing clients when, in reality,

   the Connections’ employees have clocked out and left the facility.

         186. By way of example only, records for a provider at the Dover

   clinic have been fabricated to make it appear she had, for example, eleven

   individual sessions and a group sessions between the hours of 5:00 a.m. and

   4:00 p.m. without a single break one day, and eight individual sessions and a

   group session on two other days between the hours of 5:00 a.m. and 3:00 p.m.,

   with no appointments scheduled from 7:00 a.m. – 8:00 a.m.




                                          69
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 74 of 160 PageID #: 401




         187. In reality, this team at the Dover clinic does not work twelve-

   hour shifts (certainly not without breaks), and is more likely to work no later

   than 1:30 p.m. each day.

         188. McKay and Devaney frequently reminded Connections’

   employees of their billing targets.          Devaney repeatedly pressured

   Connections’ employees to meet their billing targets, and demanded detailed

   plans as to how they were going to meet their targets.

         189. Zoe Timme (“Timme”), Director of Community Behavioral

   Health Services at Connections, also pressured Connections employees to

   make their targeted hours. For example, on or about February 24, 2014,

   Timme told Mr. Spruill and others she was “very concerned about the number

   of service hours you have entered so far this month. This is a critical element

   of your job at Connections and it is inexcusable to simply neglect

   documentation. These notes should be entered on a daily basis in order to

   adequately document the services you provide.”

         190. As of July 8, 2014, Chris Devaney gave the ACT1 team in

   Newark “until the end of the day [on July 8, 2014] to add June hours.” The

   team was instructed to “go back into links and [their] schedules to review

   [their] June hours and add what [they] may have missed.”




                                         70
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 75 of 160 PageID #: 402




         191. On or about November 1, 2017, McKay changed the billing

   targets, and all counselors, site managers, LCSWs, LPCMHs, peer specialists,

   CADCs, physicians and other Connections’ employees were expected to meet

   these new targets, despite not picking up any additional hours, overtime being

   prohibits and no influx of new patients. As a one-time incentive, staff

   members who met their November 2017 billing targets, were eligible for a

   $100 bonus.

         192. Connections tracked its employees’ actual production to goal in

   various ways, including on a monthly “Outpatient Billing Target Report.”

   Ironically, the June 2018 Outpatient Billing Target Report was named “Top

   Secret.xlsx.” Despite threatening “corrective actions for everyone who [was]

   yellow” in May 2017, when McKay circulated the billing targets for October

   2017, she voiced her disappointment: “Some of these are god awful.” By

   March 2018, McKay demanded “a specific corrective action plan for each

   person who [was] highlighted in yellow.”

         193. Faced with this pressure and threat of termination, Connections’

   employees constantly thought of creative ways to generate additional revenue.

   For example, on or about October 16, 2018, Mr. Spruill proposed an idea to

   Baker he thought might work to increase billing, and asked Baker to obtain




                                        71
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 76 of 160 PageID #: 403




   McKay and/or Devaney’s approval before he implemented this plan for

   generating more revenue for Connections.

        G.    Dosing Clients Before They Are Seen By A Physician and A
   Licensed Provider.
         194. Contrary to its policy, Connections doses clients before they are

   seen by Connections’ doctors and licensed counselors. In one example, on or

   about January 25, 2016, Ms. Spruill uncovered two clients who were “guest

   dosing” at the Millsboro clinic before they had gone through Connections’

   intake procedure or been in the clinic for thirty days. These clients were not

   on the doctors’ schedule for an intake, and they were scheduled to see Dr.

   Udezue. As Ms. Spruill observed, “Ridiculous! … I suppose they were just

   going to keep sending him as a guest doser. There are two more like him here

   now, that have also not seen the dr and are guest dosing.”

         195. On or about July 19, 2017, Pringle reminded Connections’ staff:

          Please make sure that when you schedule a Client for their
          annual CPE they also must be scheduled with the Doctor
          who is prescribing their medication, they have to see both
          the NP, PA, and The Doctor that is prescribing their
          medication on the same day. Please Nurses go back and
          audit your MAT charts and if this have not happen make
          appointments with the Doctor ASAP please if anyone have
          any questions or concerns please let know. Directors can
          you please add this to your chart Auditors list of medical
          documentation that should be completed annually.
          (emphasis in original)




                                        72
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 77 of 160 PageID #: 404




         196. In another example, Connections began dosing a client on or

   about March 23, 2018 and by May 24, 2018, the client still have not seen a

   doctor or licensed counselor.

         197. As Ms. Spruill stated in her May 24, 2018 email to Johanna

   Johnson and the Dover AOD team:

           This CAN’T Happen! Clients cannot be dosing with us for
           2 months with us not seeing them!!!! If this person died on
           our watch, we would be screwed!!! Unacceptable! They need
           to be seen by a counselor within a week or they don’t get a
           freakin DOSE!!!!!!! I don’t give a damn if they are MAD!!!!!!
         198. During an audit on January 29, 2019, Johanna Johnson

   (“Johnson”), Nurse Manager at the Dover and Harrington clinic, found a client

   was referred and added to the Dover clinic’s per diem as of January 24, 2019.

   However, he “never started/transferred with Dover. Last dosing with

   Harrington 1/24/19.” She admonished Harrington Nurses to:

           Please make sure before referring/transferring programs, that
           client has showed to new clinic. This client has been getting
           billed as dosing with Dover since 1/24/19 but has not. Wait
           until last does is verified before changing over the programs.
           (emphasis added)
        H.      Connections Bills DSAMH and Medicaid for the Same
   Claims.

         199. When an uninsured client presents at Connections for treatment,

   Connections submits a claim to DSAMH for reimbursement for services

   provided to that client.



                                        73
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 78 of 160 PageID #: 405




         200. Upon information and belief, Hicks prepares the claim and

   submits a hard copy of the claim to DSAMH.

         201. Based on the information provided to DSAMH indicating that

   the client is uninsured, DSAMH approves these claims and reimburses

   Connections.

         202.     Connections also enrolls the uninsured client in Medicaid and

   submits a claim to Medicaid for the services provided to the client through

   CareLogic. Thus, Connections seeks reimbursement from Medicaid for the

   same services it seeks and ultimately receives reimbursement from DSAMH.

         203. Once the client is enrolled in Medicaid, Medicaid also

   reimburses Connections for these services causing Connections to be

   reimbursed twice for the same services, once by DSAMH and once by

   Medicaid.

         204. Connections does not return either of these payments to DSAMH

   or Medicaid.

        I.    Connections Submits Claims to Medicare Knowing Such
   Claims Will Be Rejected, and Then Submits the Claims to DSAMH.

         205. Connections routinely submits claims for MAT services to

   Medicare knowing such claims will be denied.




                                        74
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 79 of 160 PageID #: 406




         206. After Medicare denies the claim, Connections submits the claim

   to DSAMH for reimbursement, relying on DSAMH’s coverage of necessary

   treatment not otherwise covered by alternative sources.

         207. Although this practice results in no loss to Medicare, it

   constitutes submission or presentment of false claims. In addition, this

   practice wastes the scarce resources made available to those who need the

   services Medicare provides.

         J.   Connections Unbundles Billing Codes to Fraudulently
   Increase Reimbursement.
         208. The Manual allows for reimbursement of IOP services, including

   group and individual therapy, assessments, counseling, crisis intervention,

   education, depending on the type, amount and frequency of services provided.

         209. For IOP per diem claims, “the services must be delivered in

   accredited programs where there is a licensed practitioner on-site and

   supervising unlicensed staff and the individuals must meet admission criteria

   for a higher level or care as specified in the provider manual.” Manual at 44-

   45.

         210. Claims for reimbursement for IOP services are submitted under

   Code H0015, and require not less than nine and no more than nineteen hours

   of contact per week, with a minimum of three contact days per week.




                                        75
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 80 of 160 PageID #: 407




         211. Connections frequently fails to provide the minimum required

   nine contact hours per week. Thus, to maximize its reimbursement and avoid

   the nine-hour minimum required to bill for IOP services, Connections

   unbundles these services and bills them as individual services.

         212. Connections bills for these IOP services on a per unit basis rather

   than a per diem basis, and submits unbundled claims that allows it to receive

   a larger reimbursement than it is entitled to receive for these services.

   IV.   GOVERNING LAW

         A.     Medicare
         213. In 1965, Congress enacted Title XVIII of the Social Security Act,

   known as the Medicare program. Medicare is a federally-funded health

   insurance program primarily benefitting the elderly. Entitlement to Medicare

   is based on age, disability or affliction with end-stage renal disease.

   See 42 U.S.C. § 426 et seq.

         214. The Medicare program is administered through the Department

   of Health and Human Services, Centers for Medicare and Medicaid Services

   (“CMS”).

         215. To assist in the administration of Medicare Part A, CMS

   contracts with “fiscal intermediaries.”       42 U.S.C. § 1395(h).          Fiscal




                                          76
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 81 of 160 PageID #: 408




   intermediaries, typical insurance companies, are responsible for processing

   and paying claims and auditing cost reports.

         216. When providers such as Connections enroll for Medicare, they

   complete the Medicare Enrollment Application, i.e. Form CMS-855B

   (“Medicare Application”). Section 14 of the Medicare Application explains

   the penalties for deliberately falsifying information to gain or maintain

   enrollment in the Medicare program, including those under the FCA:




         217. Section 15 of the Medicare Applications must be signed by an

   authorized official, i.e. “an appointed official … to whom the organization has

   granted the legal authority to enroll it in the Medicare program, to make

   changes or updates to the organization’s status in the Medicare program, and

   to commit the organization to fully abide by the statutes, regulations, and

   program instructions of the Medicare program.” The Medicare Applications

   suggests the authorized official should be the organization’s chief executive

   officer, chief financial officer, general partner, chairman of the board or direct

   owner. By signing the Medicare Application, “an authorized official binds



                                          77
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 82 of 160 PageID #: 409




   the supplier to all of the requirements listed in the Certification Statement and

   acknowledges that the suppler may be denied entry to or revoked from the

   Medicare program if any requirements are not met.”

         218. The Medicare Application requires the applicant to meet and

   maintain additional requirements to bill to the Medicare program, and by

   signing the Medicare Applications the applicant “is attesting to having read

   the requirements and understanding them.”

         219. For example, in order to bill the Medicare program, providers

   agree to adhere to, inter alia, the following:




                                          78
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 83 of 160 PageID #: 410




         220. The Medicare Application must be signed in ink, and if the

   signature is deemed not an original, the Medicare Application will not be

   processed.

         221. According to the Medicare Claims Processing Manual, Medicare

   pays claims submitted by clinical social workers at 75% of the Medicare

   Physician Fee Schedule.      The CMS currently recognizes LCSWs, and

   Medicare Part B covers LCSWs.

         222. Medicare does not authorize LCSWs to bill for services

   furnished incident to their own professional services. In other words, persons

   they supervise may not bill Medicare under a LCSW’s NPI for services

   performed by that individual under the supervision of the LCSW.

         223. Medicare currently considers, inter alia, LPCMHs, LMFTs and

   CADCs “non-eligible” providers. Thus, LPCMHs, LMFTs and CADCs may

   not contract with Medicare, submit claims to Medicare, or be reimbursed by

   Medicare.

         224. The Medicare Health Insurance Claim Form, i.e. Form CMS-

   1500, warns:

          NOTICE: Any person who knowingly files a statement of
          claim containing any misrepresentation or any false,
          incomplete or misleading information may be guilty of a
          criminal act punishable under law and may be subject to civil
          penalties. (emphasis in original).



                                        79
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 84 of 160 PageID #: 411




         225. When a provider signs and submits a Form CMS-1500, the

   provider certifies:

           1) the information on this form is true, accurate and
           complete; 2) I have familiarized myself with all applicable
           laws, regulations, and program instructions, which are
           available from the Medicare contractor; 3) I have provided or
           will provide sufficient information required to allow the
           government to make an informed eligibility and payment
           decision; 4) this claim, whether submitted by me or on my
           behalf by my designated billing company, complies with all
           applicable Medicare and/or Medicaid laws, regulations,
           and program instructions for payment including but not
           limited to the Federal anti-kickback statute and Physician
           Self-Referral law (commonly known as Stark law); 5) the
           services on this form were medically necessary and
           personally furnished by me or were furnished incident to
           my professional service by my employee under my direct
           supervision, except as otherwise expressly permitted by
           Medicare or TRICARE; 6) for each service rendered
           incident to my professional service, the identity (legal
           name and NPI, license #, or SSN) of the primary individual
           rendering each service is reported in the designated
           section. For services to be considered "incident to" a
           physician's professional services, 1) they must be rendered
           under the physician's direct supervision by his/her employee,
           2) they must be an integral, although incidental part of a
           covered physician service, 3) they must be of kinds commonly
           furnished in physician's offices, and 4) the services of non-
           physicians must be included on the physician's bills.
           ***
           No Part B Medicare benefits may be paid unless this form is
           received as required by existing law and regulations (42 CFR
           424.32) (emphasis added).
         226. Form       CMS-1500     warns    providers   seeking    Medicare

   reimbursement:


                                        80
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 85 of 160 PageID #: 412




          NOTICE: Any one who misrepresents or falsifies essential
          information to receive payment from Federal funds requested
          by this form may upon conviction be subject to fine and
          imprisonment under applicable Federal laws
         227. Each provider submitting a Form CMS-1500 for Medicaid

   reimbursement certifies:

          I hereby agree to keep such records as are necessary to disclose
          fully the extent of services provided to individuals under the
          State's Title XIX plan and to furnish information regarding
          any payments claimed for providing such services as the State
          Agency or Dept. of Health and Human Services may request.
          I further agree to accept, as payment in full, the amount paid
          by the Medicaid program for those claims submitted for
          payment under that program, with the exception of authorized
          deductible, coinsurance, co-payment or similar cost-sharing
          charge.
         228. By signing the Form CMS-1500, the provider certifies:

          I certify that the services listed above were medically indicated
          and necessary to the health of this patient and were personally
          furnished by me or my employee under my personal direction.
         229. Form      CMS-1500            warns     providers   seeking   Medicaid

   reimbursement:

          NOTICE: This is to certify that the foregoing information is
          true, accurate and complete. I understand that payment and
          satisfaction of this claim will be from Federal and State funds,
          and that any false claims, statements, or documents, or
          concealment of a material fact, may be prosecuted under
          applicable Federal or State laws.
         230.   “Altering claim forms, electronic claim records, medical

   documentation,    etc.     to   obtain     a     higher   payment   amount”   and



                                             81
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 86 of 160 PageID #: 413




   “[m]isrepresenting dates and descriptions of services furnished or the identity

   of the beneficiary or the individual who furnishes the service” are two of

   several examples in a non-exhaustive list of Medicare fraud examples

   identified in the Medicare Program Integrity Manual.

         231. CMS’s Medicare Fraud & Abuse: Prevention, Detection, and

   Reporting booklet lists as one of several examples of Medicare fraud:

   “Knowingly billing for services at a level of complexity higher than services

   actually provided or documented in the file.”

         B.     Medicaid

         232. Delaware’s Medicaid program “furnishes medical assistance to

   eligible Delaware low-income families and to eligible aged, blind and/or

   disabled people whose income is insufficient to meet the cost of necessary

   medical services.” To qualify for Delaware’s Medicaid program, individuals

   must be a resident of the state of Delaware, a U.S. national, citizen, permanent

   resident, or legal alien, in need of health care/insurance assistance, whose

   financial situation may be characterized as low income or very low income.

   For example, in order to qualify, an individual with four members in her

   household must have an annual household income before taxes below

   $32,178. “For Adult Medicaid the individual must be between the ages of

   19 and 64, and for Youth Medicaid the individual must be between the ages



                                         82
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 87 of 160 PageID #: 414




   of 6 and 18. Some individuals must meet specific technical reasons such as

   age, pregnancy, or disability.”

         233. Delaware’s Medicaid program is administered through the

   Delaware Division of Medicaid & Medical Assistance (DMMA).

         234. Prior to January 2018, United Healthcare and Health Options

   offered Medicaid benefits to Delaware residents. Currently, Health Options

   and AmeriHeath Caritas offer Medicaid benefits to approximately 200,000 of

   the current 225,000 Medicaid clients in Delaware.

         235. When a provider enrolls with Medicaid in Delaware, it must

   enter into a contract with the State of Delaware, the Department of Health and

   Social Services, the Division of Medicaid and Medical Assistances, and the

   Delaware Medical Assistance Program (“DMAP”) (the “Medicaid

   Enrollment Agreement”).

         236. The provider must agree to the conditions stated in the Medicaid

   Enrollment Agreement. For example, by applying to participate in Delaware

   Medicaid, the provider agrees any claim submitted by or on its behalf under

   the DMAP:

          shall constitute certification by the Provider that the items or
          services for which payment is claimed wherein compliance
          with the DMAP rules, regulations and policies, including but
          not limited to: that the items or services were actually rendered
          by the Provider to and medically necessary for the person
          identified as the DMAP eligible; that the claim does not

                                         83
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 88 of 160 PageID #: 415




          exceed the Provider's charge for the same or equivalent items
          or services provided to persons who are not DMAP eligible;
          that the claim is correctly coded in accordance with billing
          instructions prescribed by the DMAP; and, that all information
          submitted with or in support of the claim is true, accurate, and
          complete.
          The DMAP agrees to reimburse the Provider for those
          allowable medical and related items or services provided to a
          DMAP eligible in amounts determined solely at the discretion
          of the DMAP in accordance with the Federal Medical
          Assistance Program or the DMAP laws and regulations.
          Reimbursement will be in accordance with policies as
          established by the DMAP. The DMAP may deny
          reimbursement for any cost incurred for items or services
          rendered not in compliance with this Contract. Payment by the
          DMAP is subject to the availability of State and/or Federal
          funds.
          Prior to billing the DMAP, the Provider shall be responsible
          for identifying and making collection from any other third
          party payer who may, by insurance contractor or otherwise, be
          liable for all or part of the cost of items or services provided,
          except where waived by DMAP policy. In the event that a
          claim with third party liability coverage exists and has been
          paid by the DMAP, the Provider shall promptly reimburse the
          DMAP in accordance with the DMAP policies and
          procedures.
          The Provider shall not solicit, charge, accept, or receive any
          money, gift or other consideration from a DMAP eligible or
          from any other person on behalf of the eligible for any service
          or item allowable under the DMAP, except to the extent that
          the DMAP regulations require a DMAP eligible contribution
          or require the Provider to bill a third party prior to billing the
          DMAP.
          Prior to rendering any item or service, the Provider shall
          inform the DMAP eligible of any item or service which the
          Provider will deliver to him or her which will not be covered
          by the DMAP and for which item or service the DMAP
          eligible must pay.

                                         84
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 89 of 160 PageID #: 416




              The Provider shall accept the amounts paid to it by the DMAP
              in accordance with the DMAP regulations as payment in full
              for such items or services.8
          237. By signing the Medicaid Enrollment Agreement, the provider

   certifies:

              I understand in endorsing or depositing checks or accepting
              electronic fund transfers that payment will be from Federal
              and State funds and that any falsification, or concealment of a
              material fact, may be prosecuted under Federal and State law.9
          238. Per the Medicaid Enrollment Agreement, the provider is required

   to make timely restitution to the DMAP “for any payments received in excess

   of amounts due to the Provider under the DMAP regulations or payment

   schedules whether such overpayment is discovered by the Provider or by the

   DMAP. The DMAP retains the right to offset reimbursements to be made to

   the Provider subsequent to the identification of an overpayment.”10

          239. Per the Medicaid Enrollment Agreement: “The Provider is

   responsible for the proper licensure and actions of his/her employees. The

   DMAP will regard any failure to comply with the DMAP’s rules, regulations




          8
         Ex. 8 (Delaware Health and Social Services Medicaid Enrollment
   Agreement) ¶ 3.
          9
         Ex. 8 (Delaware Health and Social Services Medicaid Enrollment
   Agreement) ¶ 3.
          10
          Ex. 8 (Delaware Health and Social Services Medicaid Enrollment
   Agreement) ¶ 4.


                                            85
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 90 of 160 PageID #: 417




   or policies or any negligent or fraudulent act by such an employee against the

   DMAP as an action of the Provider.”11

         240. Connections       made    the    foregoing    certifications   and

   representations to participate in and submit claims for reimbursement under

   the Delaware Medicaid program.

         241. Connections also resubmitted and recertified the accuracy of its

   enrollment information on its periodic Revalidation Applications, which

   allow it to continue participating in and submitting claims for reimbursement

   under the Delaware Medicaid program.

         C.     Licensed Clinical Social Worker

         242. LCSWs in Delaware are governed by 24 Del C. §§ 3901 et seq.,

   and Title 24 of the Delaware Administrative Code § 3900 et seq.

         243. According to the Delaware Code, a “licensed clinical social

   worker” is “any individual duly licensed under [Title 24, Chapter 39 of the

   Delaware Code].” 24 Del C. § 3902(6).

         244. In Delaware, no person shall engage in the independent practice

   of clinical social work or hold himself or herself out to the public, as being

   qualified to practice clinical social work; or “use in connection with that



         11
          Ex. 8 (Delaware Health and Social Services Medicaid Enrollment
   Agreement) ¶ 11.


                                        86
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 91 of 160 PageID #: 418




   individual’s name, or otherwise assume or use, any title or description

   conveying or tending to convey the impression that the individual is qualified

   to practice clinical social work,” unless such person has been duly licensed

   under Title 24, Chapter 39 of the Delaware Code. 24 Del C. § 3903(a).

            245. Pursuant to Title 24 of the Delaware Administrative Code § 3900

   ¶ 9.3.3, a LCSW, or any employee or supervisee of the LCSW, “must be

   accurately identified on any bill as the person providing a particular service,

   and the fee charged the client should be at the [LCSW’s] usual and customary

   rate.”

            D.    Federal False Claims Act
            246. In 1863, motivated by unscrupulous government contractors

   during the Civil War, Congress enacted the FCA, and it was substantially

   amended in 1986 by the False Claims Amendments Act, Pub. L. 99-562, 100

   Stat. 3153 to strengthen and enhance enforcement of the FCA. The 1986

   Amendments increased the damages and penalties that could be recovered,

   increased the incentives for private citizens to come forward and identify

   fraudulent conduct, added protections for whistleblowers against retaliation,

   defined knowledge specifically, declared specific intent was unnecessary,

   provided for a preponderance of the evidence standard, and expanded the

   statute of limitations. In 2009, the FCA was further amended by the Fraud



                                         87
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 92 of 160 PageID #: 419




   Enforcement and Recovery Act of 2009, which expanded the FCA to reach

   frauds by financial institutions and other recipients of TARP and other

   economic stimulus funds, reduced intent required to establish liability, and

   relaxed the necessary connection between the false statement and payment.

         247. The FCA provides, in pertinent part, that any person who

   knowingly presents, or causes to be presented, a false or fraudulent claim for

   payment or approval; or knowingly makes, uses, or causes to be made or used,

   a false record or statement material to a false or fraudulent claim is liable to

   the Government for a civil penalty of not less than $11,181 and not more than

   $22,363, as adjusted by the Federal Civil Penalties Inflation Adjustment Act

   of 1990, plus three times the amount of damages which the Government

   sustains because of the act of that person. 31 U.S.C. § 3729(a). The FCA

   defines “knowing” and “knowingly” to mean that a person, with respect to

   information, has actual knowledge of the information; acts in deliberate

   ignorance of the truth or falsity of the information; or acts in reckless disregard

   of the truth or falsity of the information; and no proof of specific intent to

   defraud is required. 31 U.S.C. § 3729(b). A person violating the FCA shall

   also be liable to the Government for the costs of a civil action brought to

   receive any such penalty or damages. 31 U.S.C. § 3729(3).




                                           88
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 93 of 160 PageID #: 420




         248. As alleged in more detail herein, Defendants knowingly violated

   the FCA by presenting or causing to be presented false or fraudulent claims

   for payment to federally-funded insurance programs for payment or approval

   and/or knowingly making, using or causing to be made or used false records

   or statements material to false or fraudulent claims to federally-funded

   insurance programs related to services provided by unlicensed and

   unsupervised Connections’ employees or agents using Ms. Spruill’s NPI, Dr.

   Ayeni’s NPI, and as alleged herein, other LCSWs’ NPIs, when Ms. Spruill,

   Dr. Ayeni and other such LCSWs did not provide (or supervise the provision

   of) such services.

         E.     Delaware False Claims and Reporting Act

         249. Under the DFCRA, any person who knowingly presents, or

   causes to be presented a false or fraudulent claim for payment or approval; or

   knowingly makes, uses or causes to be made or used a false record or

   statement material to a false or fraudulent claim shall be liable to the State for

   a civil penalty of not less than $10,957 and not more than $21,916, as adjusted

   by the Federal Civil Penalties Inflation Adjustment Act of 2015, for each act

   constituting a violation of this section, plus three times the amount of damages

   which the State sustains because of the act of that person. 6 Del. C. § 1201(a).




                                          89
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 94 of 160 PageID #: 421




         250. A person violating the DFCRA shall also be liable for the costs

   of a civil action brought to recover any such penalties or damages, including

   payment of reasonable attorney’s fees and costs. 6 Del. C. § 1201.

         251. As alleged in more detail herein, Defendants knowingly violated

   the DFCRA by presenting or causing to be presented false or fraudulent claims

   for payment to State-funded insurance programs for payment or approval

   and/or knowingly making, using or causing to be made or used false records

   or statements material to false or fraudulent claims to State-funded insurance

   programs related to services provided by unlicensed and unsupervised

   Connections’ employees or agents using Ms. Spruill’s NPI, Dr. Ayeni’s NPI,

   and as alleged herein, other LCSWs’ NPIs, when Ms. Spruill, Dr. Ayeni and

   other such LCSWs did not provide (or supervise the provision of) such

   services.

         252. The FCA and the DFCRA both allow any person having

   information about false or fraudulent claims to bring an action for herself, and

   on behalf of the Government and the State, respectively, and to share in any

   recovery. Relators seek through this action to recover all available damages,

   civil penalties, and other relief for State and federal violations alleged herein.

         253. Although the precise amount of the loss from Defendants’

   misconduct alleged in this action cannot be determined prior to discovery, it



                                          90
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 95 of 160 PageID #: 422




   is estimated that the damages and civil penalties that may be assessed against

   Defendants under the facts alleged herein amount to millions of dollars.

     ADDITIONAL FALSE CLAIMS ACT AND DELAWARE FALSE
         CLAIMS AND REPORTING ACT ALLEGATIONS
         254. Connections’ bill-to practice resulted in Connections’ unlicensed

   employees and/or agents who were not supervised by Ms. Spruill or Dr. Ayeni

   submitting claims for reimbursement to Medicaid and Medicare under Ms.

   Spruill’s NPI and Dr. Ayeni’s NPI.

         255. Here, Connections’ use of Ms. Spruill’s NPI and Dr. Ayeni’s NPI

   failed to satisfy the plain meaning of the word “supervise” because neither

   Ms. Spruill nor Dr. Ayeni directed nor inspected the work, actions, or

   performance of, nor oversaw the work of the Connections’ employees and/or

   agents who used their NPI, as described herein.

         256. Currently, the Delaware Legislature, when credentialing mental

   health screeners, defines “supervision of unlicensed mental health

   professionals by a psychiatrist” as:

          an unlicensed mental health professionals who need to work
          under a psychiatrist licensed to practice medicine will perform
          this work under their organization’s practice standards and
          guidelines. This includes requirements that the credentialed
          mental health screener discuss the individual in care’s issues
          on the phone or through telepsychiatry with the supervising
          psychiatrist at the time of the detainment decision and assuring
          that this psychiatrist agrees and countersigns the decision
          made. An electronically transmitted copy or original


                                          91
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 96 of 160 PageID #: 423




          detainment form with the supervising psychiatrist’s signature
          will need to be placed in the client’s medical record at the
          facility or site where the detainment occurred within 24 hours.
         257. The term “supervise,” in the context of a state’s Medicaid plans,

   has been defined as “[t]o oversee,” “to have the oversight of, superintend the

   execution or performance of (a thing)....”

         258. Defendants submitted false claims to federal and state-funded

   insurance program for payment for services provided by non-credentialed and

   unsupervised providers who are not permitted to bill federal and state-funded

   insurance programs for their services.

         259. When submitting claims to federal and state-funded insurance

   programs, Defendants’ certified that the claims were accurate, truthful and

   complete.

         260. The federal and state-funded insurance programs paid the false

   or fraudulent claims based on Defendants’ certification that LCSWs were

   providing these services and/or had supervised the provision of these services

   when they did not.

         261. In the instances where Dr. Ayeni’s NPI was used without Dr.

   Ayeni seeing clients or supervising the provision of services, the federal and

   state-funded insurance programs paid the false or fraudulent claims based on




                                         92
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 97 of 160 PageID #: 424




   Defendants’ certification that physicians were providing these services and/or

   had supervised the provision of these services when they did not.

         262. Connections knowingly billed the Government, through its

   Medicare and Medicaid programs, and Delaware, through its DSAMH

   program, inter alia, for clients that do not have Medicaid or any other

   insurance, and when Medicare or any other insurance company rejects its

   claim, for services purportedly provided by Ms. Spruill, a LCSW, using Ms.

   Spruill ’s NPI, that were not performed by Ms. Spruill, and were not

   supervised by Ms. Spruill (or any other LCSW), and for Dr. Ayeni, a

   physician, using his NPI that were not performed by nor supervised by Dr.

   Ayeni. Instead, these services were provided by Connections’ unlicensed

   agents or employees who are not entitled to bill Medicaid for their services

   unless they are properly supervised by a LCSW or a physician. Such actions

   were designed to state or imply that Ms. Spruill or Dr. Ayeni provided these

   services to Connections’ clients and/or supervised the provision of these

   services, which is untrue. Federal and/or State-funded insurance programs

   unaware of the falsity or fraudulent nature of the claims caused by Defendants

   remitted, and continue to remit, payment to Connections for these claims in

   reliance on Connections’ certification that the claims it submits are truthful

   and accurate.



                                        93
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 98 of 160 PageID #: 425




         263. Connections knowingly made, used or caused to be made or used

   false records or statements, such as the claims for reimbursement, and

   presented, or caused to be presented, claims for reimbursement on forms, such

   as the Form CMS-1500 and its electronic equivalent, which were material to

   the Government’s and Delaware’s decisions to pay the claims, indicating Ms.

   Spruill or Dr. Ayeni provided these services and/or supervised the provision

   of these services when, in reality, Connections’ unlicensed and unsupervised

   agents or employees provided these services. Such action was designed to

   state or imply that Ms. Spruill or Dr. Ayeni provided these services to

   Connections’ clients and/or supervised the provision of these services, which

   is untrue. Federal and/or State-funded insurance programs unaware of the

   falsity or fraudulent nature of the claims caused by Defendants remitted, and

   continue to remit, payment to Connections for these claims in reliance on

   Connections’ certification that the claims it submits are truthful and accurate.

         264. Defendants knowingly presented, or caused to be presented

   claims for reimbursement and/or knowingly made, used or caused to be made

   or used false records or statements, such as the claims for reimbursement on

   forms such as the Form CMS-1500 and its electronic equivalent, while falsely

   certifying, inter alia: (a) the information they have submitted is truthful and

   accurate; (b) the claim complies with all applicable Medicare and/or Medicaid



                                         94
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 99 of 160 PageID #: 426




   laws, regulations and program instructions for payment; (c) the services

   rendered were personally furnished by the provider listed on the claim or by

   an employee under the provider’s supervision; and (d) the provider whose NPI

   is listed on the claim was the primary individual rendering the services. See

   Form CMS-1500. Federal and/or State-funded insurance programs unaware

   of the falsity or fraudulent nature of the claims caused by Defendants remitted,

   and continue to remit, payment to Connections for these claims in reliance on

   Connections’ certification that the claims it submits are truthful and accurate.

         265. Defendants knowingly presented, or caused to be presented

   claims for reimbursement and/or knowingly made, used or caused to be made

   or used false records or statements, such as the claims for reimbursement on

   forms such as the Form CMS-1500 and its electronic equivalent, without

   disclosing to the Government and the State that they violated regulations that

   affected Connections’ eligibility for payment. For example, Connections

   failed to disclose that unlicensed and unsupervised individuals provided the

   services, rather than the providers whose NPIs are reflected on the claims for

   reimbursement. Federal and/or State-funded insurance programs unaware of

   the falsity or fraudulent nature of the claims caused by Defendants remitted,

   and continue to remit, payment to Connections for these claims in reliance on

   Connections’ certification that the claims it submits are truthful and accurate.



                                         95
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 100 of 160 PageID #: 427




          266. Defendants violated, and continue to violate, the FCA and the

    DFCRA by knowingly submitting, causing to be submitted and continuing to

    submit and cause to be submitted claims for reimbursement where the

    Government and/or State has been provided with worthless services, instead

    of the services paid for and required by the regulations.       In addition,

    Defendants violated, and continue to violate, the FCA and the DFCRA by

    knowingly making, using, or causing to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, without disclosing to the

    Government and the State that the Government and/or State has been provided

    with worthless services, instead of the services paid for and required by the

    regulations.

          267. For example, instead of Ms. Spruill (or another LCSW)

    providing the services for which Connections sought and obtained

    reimbursement on the basis of the fraudulent use of Ms. Spruill’s NPI, an

    unlicensed and unsupervised individual provided these services, and

    Connections billed Medicare and/or Medicaid as if Ms. Spruill, a LCSW,

    provided or supervised the provision of these services. By way of further

    example, instead of Dr. Ayeni (or another physician) providing the services

    for which Connections sought and obtained reimbursement on the basis of the



                                         96
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 101 of 160 PageID #: 428




    fraudulent use of Dr. Ayeni’s NPI, an unlicensed and unsupervised individual

    provided these services, and Connections billed Medicare and/or Medicaid as

    if Dr. Ayeni, a physician, provided or supervised these services. As a result,

    Federal and/or State-funded insurance programs unaware of the falsity or

    fraudulent nature of the claims caused by Defendants remitted, and continue

    to remit, payment to Connections for these claims in reliance on Connections’

    certification that the claims it submits are truthful and accurate.

          268. Defendant McKay has had knowledge that Connections’ agents

    and employees were submitting these false and fraudulent claims since at least

    prior to August 2013.

          269. McKay abdicated her responsibility and authority to prevent or

    correct the false billings, and as a result Connections obtained and continues

    to obtain substantial financial benefit to the detriment of vulnerable

    Delawareans.

          270. McKay, as Connections’ founder, chief executive officer and

    president, knew or had reason to know that Connections’ unlicensed and

    unsupervised employees were submitting these false claims, and that

    Connections is benefitting from these false claims while robbing Delawareans

    of potentially life-saving resources.




                                            97
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 102 of 160 PageID #: 429




          271. McKay knew, or had reason to know, that Connections

    employees required clients to submit to medically unnecessary intakes as part

    of MacKay and Connections’ campaign to increase revenue.

          272. McKay knew, or had reason to know, that Connections

    employees manipulated the length of services provided to Connections’

    clients in Connections’ records to meet arbitrary billing targets designed to

    pad Connections’ bottom line set by McKay through, inter alia, (i) seeing

    clients for less than the time required to justify the reimbursement

    Connections sought; (ii) double-booking clients; and (iii) fabricating time

    records to make it appear as if they were treating clients when they had

    clocked out and left the facility.

          273. McKay knew, or had reason to know, that Connections

    employees were dosing clients before they were seen by physicians or

    licensed providers, which was against Connections’ policy, among other

    things.

          274. McKay knew, or had reason to know, that Connections

    employees billed and were reimbursed by DSAMH and Medicaid for the same

    claims, and did not return to either DSAMH or Medicaid the duplicative

    reimbursement.




                                         98
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 103 of 160 PageID #: 430




          275. McKay knew, or had reason to know, that Connections

    employees billed Medicare knowing the claim for reimbursement would be

    rejected, and then billed DSAMH.

          276. McKay knew, or had reason to know, that Connections

    employees unbundled IOP services when, for example, they failed to meet the

    minimum nine hours of required weekly contact to increase Connections’

    revenues.

          277. McKay and others at Connections violated Connections’ policy

    of not retaliating against employees for reporting suspected fraud by

    terminating Ms. Spruill and Mr. Spruill.

          278. After Ms. Spruill was terminated, Connections management sent

    an email to the employees in the Dover and Harrington clinics instructing

    them to no longer use Ms. Spruill as the “bill to” person.

          279. Connections has knowledge that its agents and employees are

    submitting these false claims, and that Connections is benefitting financially

    from the false claims.




                                          99
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 104 of 160 PageID #: 431




                                  COUNT I
         Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
                            against All Defendants
          280. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          281. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, false or fraudulent claims to

    the Government, through its Medicare and Medicaid programs, and Delaware,

    through Medicaid and its DSAMH program. Such claims include claims for

    services using Ms. Spruill’s NPI when the services were neither performed by

    her nor supervised by her or any other LCSW. Instead, these services were

    provided by Connections’ unlicensed agents or employees who are not

    entitled to bill Medicaid for their services unless they are properly supervised

    by a LCSW, such as Ms. Spruill. Such action was designed to state or imply

    that Ms. Spruill provided these services to Connections’ clients and/or

    supervised the provision of these services, which is untrue.

          282. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, false or fraudulent claims to

    the Government, through is Medicare program, claims for services using Ms.

    Spruill’s NPI when the services were not performed by her nor any other



                                          100
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 105 of 160 PageID #: 432




    LCSW. Instead, these services were provided by Connections’ unlicensed

    agents or employees who are not entitled to bill Medicare for their services.

    Such action was designed to state or imply that Ms. Spruill provided these

    services to Connections’ clients, which is untrue.

          283. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, while falsely

    certifying, inter alia: (a) the information they have submitted is truthful and

    accurate; (b) the claim complies with all applicable Medicare and/or Medicaid

    laws, regulations and program instructions for payment; (c) the services

    rendered were personally furnished by the provider listed on the claim or by

    an employee under the provider’s supervision; and (d) the provider whose NPI

    is listed on the claim was the primary individual rendering the services.

          284. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, without

    disclosing to the Government and the State that they violated regulations that

    affected Connections’ eligibility for payment. For example, Connections

    represented that the services were provided by the providers whose NPIs are

    reflected on the claims for reimbursement, and failed to disclose that



                                         101
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 106 of 160 PageID #: 433




    unlicensed and unsupervised individuals provided the services.         Thus,

    Defendants’ failure to disclose their non-compliance with material statutory,

    regulatory and/or contractual requirements made their representations

    misleading half-truths.

          285. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly

    submitting, causing to be submitting and continuing to submit and cause to be

    submitted claims for reimbursement where the Government and/or State has

    been provided with worthless services, instead of the services paid for and

    required by the regulations. For example, instead of Ms. Spruill (or another

    LCSW) providing the services for which Connections sought and obtained

    reimbursement on the basis of the fraudulent use of Ms. Spruill’s NPI, an

    unlicensed and unsupervised individual provided these services, and

    Connections billed Medicare and/or Medicaid as if Ms. Spruill, a LCSW,

    provided or supervised the provision of these services.

          286. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating Ms. Spruill provided these

    services and/or supervised the provision of these services when, in reality,




                                         102
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 107 of 160 PageID #: 434




    Connections’ unlicensed and unsupervised agents or employees provided

    these services.

          287. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          288. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          289. Accordingly, Defendants are liable for treble damages, civil

    penalties, and the costs of this action under 31 U.S.C. § 3729(a)(1) and (3).

                                  COUNT II
     Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(B) against
                                all Defendants
          290. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          291. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including, but not limited to claims for reimbursement, and

    submitted claims for reimbursement on forms such as the Form CMS-1500

    and its electronic equivalent, and, as alleged above, to cause claims to be paid



                                          103
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 108 of 160 PageID #: 435




    or approved by the Government, Delaware and/or federal and/or State-funded

    insurance programs.

          292. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including, but not limited to claims for reimbursement, and

    submitted claims for reimbursement for services provided to Medicare

    recipients on forms such as the Form CMS-1500 and its electronic equivalent,

    and, as alleged above, to cause claims to be paid or approved by the

    Government, Delaware and/or federal and/or state-funded insurance

    programs.

          293. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, while falsely certifying, inter alia:

    (a) the information they have submitted is truthful and accurate; (b) the claim

    complies with all applicable Medicare and/or Medicaid laws, regulations and

    program instructions for payment; (c) the services rendered were personally

    furnished by the provider listed on the claim or by an employee under the

    provider’s supervision; and (d) the provider whose NPI is listed on the claim

    was the primary individual rendering the services.



                                         104
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 109 of 160 PageID #: 436




          294. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, without disclosing to the

    Government and the State that they violated regulations that affected

    Connections’ eligibility for payment. For example, Connections represented

    that the services were provided by the providers whose NPIs are reflected on

    the claims for reimbursement, and failed to disclose that unlicensed and

    unsupervised individuals provided the services. Thus, Defendants’ failure to

    disclose their non-compliance with material statutory, regulatory and/or

    contractual requirements made their representations misleading half-truths.

          295. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly making,

    using, or causing to be made or used false records or statements, such as the

    claims for reimbursement on forms such as the Form CMS-1500 and its

    electronic equivalent, without disclosing to the Government and the State that

    the Government and/or State has been provided with worthless services,

    instead of the services paid for and required by the regulations. For example,

    instead of Ms. Spruill (or another LCSW) providing the services for which

    Connections sought and obtained reimbursement on the basis of the fraudulent



                                         105
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 110 of 160 PageID #: 437




    use of Ms. Spruill’s NPI, an unlicensed and unsupervised individual provided

    these services, and Connections billed Medicare and/or Medicaid as if Ms.

    Spruill, a LCSW, provided or supervised the provision of these services.

          296. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    State-funded insurance programs, indicating Ms. Spruill provided these

    services and/or supervised the provision of these services when, in reality,

    Connections’ unlicensed and unsupervised agents or employees provided

    these services.

          297. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these records or statements were false.

          298. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          299. Accordingly, Defendants are liable for treble damages, civil

    penalties, and the costs of this action under 31 U.S.C. § 3729(a)(1) and (3).




                                          106
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 111 of 160 PageID #: 438




                                 COUNT III
      Violation of the Delaware False Claims and Reporting Act, 6 Del.
                    C. § 1201(a)(1) against All Defendants
          300. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          301. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, to the Government, through

    its Medicaid program, and Delaware through its DSAMH program, claims for

    services using Ms. Spruill’s NPI when the services were neither performed by

    her nor supervised by her or any other LCSW. Instead, these services were

    provided by Connections’ unlicensed agents or employees who are not

    entitled to bill Medicaid for their services unless they are properly supervised

    by a LCSW, such as Ms. Spruill. Such action was designed to state or imply

    that Ms. Spruill provided these services to Connections’ clients and/or

    supervised the provision of these services, which is untrue.

          302. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, while falsely

    certifying, inter alia: (a) the information they have submitted is truthful and

    accurate; (b) the claim complies with all applicable Medicare and/or Medicaid



                                          107
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 112 of 160 PageID #: 439




    laws, regulations and program instructions for payment; (c) the services

    rendered were personally furnished by the provider listed on the claim or by

    an employee under the provider’s supervision; and (d) the provider whose NPI

    is listed on the claim was the primary individual rendering the services.

          303. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, without

    disclosing to the Government and the State that they violated regulations that

    affected Connections’ eligibility for payment. For example, Connections

    represented that the services were provided by the providers whose NPIs are

    reflected on the claims for reimbursement, and failed to disclose that

    unlicensed and unsupervised individuals provided the services.              Thus,

    Defendants’ failure to disclose their non-compliance with material statutory,

    regulatory and/or contractual requirements made their representations

    misleading half-truths.

          304. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly

    submitting, causing to be submitting and continuing to submit and cause to be

    submitted claims for reimbursement where the Government and/or State has

    been provided with worthless services, instead of the services paid for and



                                         108
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 113 of 160 PageID #: 440




    required by the regulations. For example, instead of Ms. Spruill (or another

    LCSW) providing the services for which Connections sought and obtained

    reimbursement on the basis of the fraudulent use of Ms. Spruill’s NPI, an

    unlicensed and unsupervised individual provided these services, and

    Connections billed Medicare and/or Medicaid as if Ms. Spruill, a LCSW,

    provided or supervised the provision of these services.

          305. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating Ms. Spruill provided these

    services and/or supervised the provision of these services when, in reality,

    Connections’ unlicensed and unsupervised agents or employees provided

    these services.

          306. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          307. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          308. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.



                                          109
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 114 of 160 PageID #: 441




          309. Accordingly, Defendants are liable for treble damages, civil

    penalties and the cost of this action under 6 Del. C. § 1201(a).

                                 COUNT IV
      Violation of the Delaware False Claims and Reporting Act, 6 Del.
                    C. § 1201(a)(2) against All Defendants
          310. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          311. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including but not limited to claims for reimbursement, and

    submitted claims for reimbursement on forms such as the Form CMS-1500

    and its electronic equivalent, as alleged above, to cause claims to be paid or

    approved by the Government, Delaware and/or federal and/or state-funded

    insurance programs.

          312. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, while falsely certifying, inter alia:

    (a) the information they have submitted is truthful and accurate; (b) the claim

    complies with all applicable Medicare and/or Medicaid laws, regulations and



                                         110
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 115 of 160 PageID #: 442




    program instructions for payment; (c) the services rendered were personally

    furnished by the provider listed on the claim or by an employee under the

    provider’s supervision; and (d) the provider whose NPI is listed on the claim

    was the primary individual rendering the services.

          313. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, without disclosing to the

    Government and the State that they violated regulations that affected

    Connections’ eligibility for payment. For example, Connections represented

    that the services were provided by the providers whose NPIs are reflected on

    the claims for reimbursement, and failed to disclose that unlicensed and

    unsupervised individuals provided the services. Thus, Defendants’ failure to

    disclose their non-compliance with material statutory, regulatory and/or

    contractual requirements made their representations misleading half-truths.

          314. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly making,

    using, or causing to be made or used false records or statements, such as the

    claims for reimbursement on forms such as the Form CMS-1500 and its

    electronic equivalent, without disclosing to the Government and the State that



                                         111
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 116 of 160 PageID #: 443




    the Government and/or State has been provided with worthless services,

    instead of the services paid for and required by the regulations. For example,

    instead of Ms. Spruill (or another LCSW) providing the services for which

    Connections sought and obtained reimbursement on the basis of the fraudulent

    use of Ms. Spruill’s NPI, an unlicensed and unsupervised individual provided

    these services, and Connections billed Medicare and/or Medicaid as if Ms.

    Spruill, a LCSW, provided or supervised the provision of these services.

          315. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating Ms. Spruill provided these

    services and/or supervised the provision of these services when, in reality,

    Connections unlicensed and supervised agents or employees provided these

    services.

          316. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          317. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.




                                          112
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 117 of 160 PageID #: 444




          318. Accordingly, Defendants are liable for treble damages, civil

    penalties and the cost of this action under 6 Del. C. § 1201(a).

                                   COUNT V
          Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
                             against All Defendants
          319. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein .

          320. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, false or fraudulent claims to

    the Government, through its Medicare and Medicaid programs, and Delaware,

    through Medicaid and its DSAMH program. Such claims include claims for

    services using Dr. Ayeni’s NPI when the services were neither performed by

    Dr. Ayeni nor supervised by him or any other physician. Instead, these

    services were provided by Connections’ unlicensed agents or employees who

    are not entitled to bill Medicaid for their services unless they are properly

    supervised by a physician, such as Dr. Ayeni. Such action was designed to

    state or imply that Dr. Ayeni provided these services to Connections’ clients

    and/or supervised the provision of these services, which is untrue.

          321. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, false or fraudulent claims to



                                         113
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 118 of 160 PageID #: 445




    the Government, through is Medicare program, claims for services using Dr.

    Ayeni’s NPI when the services were not performed by him nor any other

    physician. Instead, these services were provided by Connections’ unlicensed

    agents or employees who are not entitled to bill Medicare for their services.

    Such action was designed to state or imply that Dr. Ayeni provided these

    services to Connections’ clients, which is untrue.

          322. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, while falsely

    certifying, inter alia: (a) the information they have submitted is truthful and

    accurate; (b) the claim complies with all applicable Medicare and/or Medicaid

    laws, regulations and program instructions for payment; (c) the services

    rendered were personally furnished by the provider listed on the claim or by

    an employee under the provider’s supervision; and (d) the provider whose NPI

    is listed on the claim was the primary individual rendering the services.

          323. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, without

    disclosing to the Government and the State that they violated regulations that

    affected Connections’ eligibility for payment. For example, Connections



                                         114
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 119 of 160 PageID #: 446




    represented that the services were provided by the providers whose NPIs are

    reflected on the claims for reimbursement, and failed to disclose that

    unlicensed and unsupervised individuals provided the services.         Thus,

    Defendants’ failure to disclose their non-compliance with material statutory,

    regulatory and/or contractual requirements made their representations

    misleading half-truths.

          324. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly

    submitting, causing to be submitting and continuing to submit and cause to be

    submitted claims for reimbursement where the Government and/or State has

    been provided with worthless services, instead of the services paid for and

    required by the regulations. For example, instead of Dr. Ayeni (or another

    physician) providing the services for which Connections sought and obtained

    reimbursement on the basis of the fraudulent use of Dr. Ayeni’s NPI, an

    unlicensed and unsupervised individual provided these services, and

    Connections billed Medicare and/or Medicaid as if Dr. Ayeni, a physician,

    provided or supervised the provision of these services.

          325. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating Dr. Ayeni provided these



                                         115
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 120 of 160 PageID #: 447




    services and/or supervised the provision of these services when, in reality,

    Connections’ unlicensed and unsupervised agents or employees provided

    these services.

          326. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          327. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          328. Accordingly, Defendants are liable for treble damages, civil

    penalties, and the costs of this action under 31 U.S.C. § 3729(a)(1) and (3).

                                 COUNT VI
         Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(B)
                            against all Defendants
          329. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          330. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including, but not limited to claims for reimbursement, and

    submitted claims for reimbursement on forms such as the Form CMS-1500



                                          116
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 121 of 160 PageID #: 448




    and its electronic equivalent, and, as alleged above, to cause claims to be paid

    or approved by the Government, Delaware and/or federal and/or State-funded

    insurance programs.

          331. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including, but not limited to claims for reimbursement, and

    submitted claims for reimbursement for services provided to Medicare

    recipients on forms such as the Form CMS-1500 and its electronic equivalent,

    and, as alleged above, to cause claims to be paid or approved by the

    Government, Delaware and/or federal and/or state-funded insurance

    programs.

          332. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, while falsely certifying, inter alia:

    (a) the information they have submitted is truthful and accurate; (b) the claim

    complies with all applicable Medicare and/or Medicaid laws, regulations and

    program instructions for payment; (c) the services rendered were personally

    furnished by the provider listed on the claim or by an employee under the




                                          117
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 122 of 160 PageID #: 449




    provider’s supervision; and (d) the provider whose NPI is listed on the claim

    was the primary individual rendering the services.

          333. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, without disclosing to the

    Government and the State that they violated regulations that affected

    Connections’ eligibility for payment. For example, Connections represented

    that the services were provided by the providers whose NPIs are reflected on

    the claims for reimbursement, and failed to disclose that unlicensed and

    unsupervised individuals provided the services. Thus, Defendants’ failure to

    disclose their non-compliance with material statutory, regulatory and/or

    contractual requirements made their representations misleading half-truths.

          334. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly making,

    using, or causing to be made or used false records or statements, such as the

    claims for reimbursement on forms such as the Form CMS-1500 and its

    electronic equivalent, without disclosing to the Government and the State that

    the Government and/or State has been provided with worthless services,

    instead of the services paid for and required by the regulations. For example,



                                         118
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 123 of 160 PageID #: 450




    instead of Dr. Ayeni (or another physician) providing the services for which

    Connections sought and obtained reimbursement on the basis of the fraudulent

    use of Dr. Ayeni’s NPI, an unlicensed and unsupervised individual provided

    these services, and Connections billed Medicare and/or Medicaid as if Dr.

    Ayeni, a physician, provided or supervised the provision of these services.

          335. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    State-funded insurance programs, indicating Dr. Ayeni provided these

    services and/or supervised the provision of these services when, in reality,

    Connections’ unlicensed and unsupervised agents or employees provided

    these services.

          336. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these records or statements were false.

          337. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          338. Accordingly, Defendants are liable for treble damages, civil

    penalties, and the costs of this action under 31 U.S.C. § 3729(a)(1) and (3).




                                          119
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 124 of 160 PageID #: 451




                                 COUNT VII
     Violation of the Delaware False Claims and Reporting Act, 6 Del. C.
                      § 1201(a)(1) against All Defendants
          339. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          340. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, to the Government, through

    its Medicaid program, and Delaware through its DSAMH program, claims for

    services using Dr. Ayeni’s NPI when the services were neither performed by

    him nor supervised by him or any other physician. Instead, these services

    were provided by Connections’ unlicensed agents or employees who are not

    entitled to bill Medicaid for their services unless they are properly supervised

    by a physician, such as Dr. Ayeni. Such action was designed to state or imply

    that Dr. Ayeni provided these services to Connections’ clients and/or

    supervised the provision of these services, which is untrue.

          341. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, while falsely

    certifying, inter alia: (a) the information they have submitted is truthful and

    accurate; (b) the claim complies with all applicable Medicare and/or Medicaid



                                          120
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 125 of 160 PageID #: 452




    laws, regulations and program instructions for payment; (c) the services

    rendered were personally furnished by the provider listed on the claim or by

    an employee under the provider’s supervision; and (d) the provider whose NPI

    is listed on the claim was the primary individual rendering the services.

          342. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, without

    disclosing to the Government and the State that they violated regulations that

    affected Connections’ eligibility for payment. For example, Connections

    represented that the services were provided by the providers whose NPIs are

    reflected on the claims for reimbursement, and failed to disclose that

    unlicensed and unsupervised individuals provided the services.              Thus,

    Defendants’ failure to disclose their non-compliance with material statutory,

    regulatory and/or contractual requirements made their representations

    misleading half-truths.

          343. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly

    submitting, causing to be submitting and continuing to submit and cause to be

    submitted claims for reimbursement where the Government and/or State has

    been provided with worthless services, instead of the services paid for and



                                         121
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 126 of 160 PageID #: 453




    required by the regulations. For example, instead of Dr. Ayeni (or another

    physician) providing the services for which Connections sought and obtained

    reimbursement on the basis of the fraudulent use of Dr. Ayeni’s NPI, an

    unlicensed and unsupervised individual provided these services, and

    Connections billed Medicare and/or Medicaid as if Dr. Ayeni, a physician,

    provided or supervised the provision of these services.

          344. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating Dr. Ayeni provided these

    services and/or supervised the provision of these services when, in reality,

    Connections’ unlicensed and unsupervised agents or employees provided

    these services.

          345. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          346. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          347. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.



                                          122
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 127 of 160 PageID #: 454




          348. Accordingly, Defendants are liable for treble damages, civil

    penalties and the cost of this action under 6 Del. C. § 1201(a).

                                 COUNT VIII
          Violation of the Delaware False Claims and Reporting Act,
                 6 Del. C. § 1201(a)(2) against All Defendants
          349. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          350. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including but not limited to claims for reimbursement, and

    submitted claims for reimbursement on forms such as the Form CMS-1500

    and its electronic equivalent, as alleged above, to cause claims to be paid or

    approved by the Government, Delaware and/or federal and/or state-funded

    insurance programs.

          351. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, while falsely certifying, inter alia:

    (a) the information they have submitted is truthful and accurate; (b) the claim

    complies with all applicable Medicare and/or Medicaid laws, regulations and



                                         123
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 128 of 160 PageID #: 455




    program instructions for payment; (c) the services rendered were personally

    furnished by the provider listed on the claim or by an employee under the

    provider’s supervision; and (d) the provider whose NPI is listed on the claim

    was the primary individual rendering the services.

          352. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, without disclosing to the

    Government and the State that they violated regulations that affected

    Connections’ eligibility for payment. For example, Connections represented

    that the services were provided by the providers whose NPIs are reflected on

    the claims for reimbursement, and failed to disclose that unlicensed and

    unsupervised individuals provided the services. Thus, Defendants’ failure to

    disclose their non-compliance with material statutory, regulatory and/or

    contractual requirements made their representations misleading half-truths.

          353. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly making,

    using, or causing to be made or used false records or statements, such as the

    claims for reimbursement on forms such as the Form CMS-1500 and its

    electronic equivalent, without disclosing to the Government and the State that



                                         124
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 129 of 160 PageID #: 456




    the Government and/or State has been provided with worthless services,

    instead of the services paid for and required by the regulations. For example,

    instead of Dr. Ayeni (or another physician) providing the services for which

    Connections sought and obtained reimbursement on the basis of the fraudulent

    use of Ms. Spruill’s NPI, an unlicensed and unsupervised individual provided

    these services, and Connections billed Medicare and/or Medicaid as if Dr.

    Ayeni, a physician, provided or supervised the provision of these services.

          354. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating Dr. Ayeni provided these

    services and/or supervised the provision of these services when, in reality,

    Connections unlicensed and supervised agents or employees provided these

    services.

          355. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          356. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.




                                          125
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 130 of 160 PageID #: 457




          357. Accordingly, Defendants are liable for treble damages, civil

    penalties and the cost of this action under 6 Del. C. § 1201(a).

                                 COUNT IX
         Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)
                            against All Defendants
          358. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          359. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, false or fraudulent claims to

    the Government, through its Medicare and Medicaid programs, and Delaware,

    through Medicaid and its DSAMH program, including, inter alia,

    (i) fabricating medical records; (ii) concealing their noncompliance from

    external auditors; (iii) submitting claims for reimbursement for medically

    unnecessary intake sessions; (iv) manipulating the length of services provided

    in billing records to reflect more time than Connections’ providers actually

    spent with the clients; (v) double-booking clients; (vi) fabricating time

    records; (vii) dosing clients before they are evaluated by a physician and a

    licensed counselor and submitting reimbursement for such services;

    (viii) submitting the same claims for reimbursement to DSAMH and

    Medicaid and receiving reimbursement from both, (ix) submitting claims to



                                         126
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 131 of 160 PageID #: 458




    Medicare knowing those claims would be rejected before submitting them to

    DSAMH, and (x) unbundling MAT services to increase its reimbursement, all

    designed to increase Connections’ bottom line rather than provide any

    additional care to Connections’ clients.

          360. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, while falsely

    certifying, inter alia: (a) the information they have submitted is truthful and

    accurate and (b) the claim complies with all applicable Medicare and/or

    Medicaid laws, regulations and program instructions for payment.

          361. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, without

    disclosing to the Government and the State that they violated regulations that

    affected Connections’ eligibility for payment. For example, Connections

    represented that the services were medically necessary and failed to disclose

    these clients had previously participated in an intake session and the additional

    intake was unnecessary and designed to increase Connections’ revenue. In

    addition, Connections: (i) fabricated medical records; (ii) concealed their

    noncompliance from external auditors; (iii) manipulated the length of services



                                          127
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 132 of 160 PageID #: 459




    provided in billing records to reflect more time than Connections’ providers

    actually spent with the clients; (iv) double-booked clients; (v) fabricated time

    records; (vi) dosed clients before they are evaluated by a physician and a

    licensed counselor and submitting reimbursement for such services;

    (vii) submitted the same claims for reimbursement to DSAMH and Medicaid

    and receiving reimbursement from both, (viii) submitted claims to Medicare

    knowing those claims would be rejected before submitting them to DSAMH,

    and (ix) unbundled MAT services to increase its reimbursement, all designed

    to increase Connections’ bottom line rather than provide any additional care

    to Connections’ clients.   to increase its bottom line rather than provide any

    additional care to Connections’ clients. Thus, Defendants’ failure to disclose

    their non-compliance with material statutory, regulatory and/or contractual

    requirements made their representations misleading half-truths.

          362. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly

    submitting, causing to be submitting and continuing to submit and cause to be

    submitted claims for reimbursement where the Government and/or State has

    been provided with worthless services, instead of the services paid for and

    required by the regulations. For example, Connections represented that the

    intake sessions were medically necessary and failed to disclose that these



                                          128
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 133 of 160 PageID #: 460




    clients had previously participated in an intake session and the additional

    intake was unnecessary and designed to increase Connections’ revenue. In

    addition, Connections: (i) fabricated medical records; (ii) concealed their

    noncompliance from external auditors; (iii) manipulated the length of services

    provided in billing records to reflect more time than Connections’ providers

    actually spent with the clients; (iv) double-booked clients; (v) fabricated time

    records; (vi) dosed clients before they are evaluated by a physician and a

    licensed counselor and submitting reimbursement for such services;

    (vii) submitted the same claims for reimbursement to DSAMH and Medicaid

    and receiving reimbursement from both, (viii) submitted claims to Medicare

    knowing those claims would be rejected before submitting them to DSAMH,

    and (ix) unbundled MAT services to increase its reimbursement, to increase

    its bottom line rather than provide any additional care to Connections’ clients.

          363. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating these intakes were medically

    necessary when, in reality, they were part of Connections’ revenue-generating

    machine.

          364. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.



                                          129
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 134 of 160 PageID #: 461




          365. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          366. Accordingly, Defendants are liable for treble damages, civil

    penalties, and the costs of this action under 31 U.S.C. § 3729(a)(1) and (3).

                                  COUNT X
         Violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(B)
                            against all Defendants
          367. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          368. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including, but not limited to claims for reimbursement, and

    submitted claims for reimbursement on forms such as the Form CMS-1500

    and its electronic equivalent, and, as alleged above, to cause claims to be paid

    or approved by the Government, Delaware and/or federal and/or State-funded

    insurance programs.

          369. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or



                                          130
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 135 of 160 PageID #: 462




    statements, including, but not limited to claims for reimbursement, and

    submitted claims for reimbursement for services provided to Medicare

    recipients on forms such as the Form CMS-1500 and its electronic equivalent,

    and, as alleged above, to cause claims to be paid or approved by the

    Government, Delaware and/or federal and/or state-funded insurance

    programs.

          370. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, while falsely certifying, inter alia:

    (a) the information they have submitted is truthful and accurate and (b) the

    claim complies with all applicable Medicare and/or Medicaid laws,

    regulations and program instructions for payment.

          371. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, without disclosing to the

    Government and the State that they violated regulations that affected

    Connections’ eligibility for payment. For example, Connections represented

    that the intake services were medically necessary and failed to disclose these



                                         131
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 136 of 160 PageID #: 463




    clients had previously participated in an intake session and the additional

    intake was unnecessary and designed to increase Connections’ revenue. In

    addition, Connections: (i) fabricated medical records; (ii) concealed their

    noncompliance from external auditors; (iii) manipulated the length of services

    provided in billing records to reflect more time than Connections’ providers

    actually spent with the clients; (iv) double-booked clients; (v) fabricated time

    records; (vi) dosed clients before they are evaluated by a physician and a

    licensed counselor and submitting reimbursement for such services; (vii)

    submitted the same claims for reimbursement to DSAMH and Medicaid and

    receiving reimbursement from both, (viii) submitted claims to Medicare

    knowing those claims would be rejected before submitting them to DSAMH,

    and (ix) unbundled MAT services to increase its reimbursement, to increase

    its bottom line rather than provide any additional care to Connections’ clients.

    Thus, Defendants’ failure to disclose their non-compliance with material

    statutory,   regulatory   and/or   contractual    requirements    made     their

    representations misleading half-truths.

          372. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly making,

    using, or causing to be made or used false records or statements, such as the

    claims for reimbursement on forms such as the Form CMS-1500 and its



                                          132
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 137 of 160 PageID #: 464




    electronic equivalent, without disclosing to the Government and the State that

    the Government and/or State has been provided with worthless services,

    instead of the services paid for and required by the regulations. For example,

    Connections represented that the intake sessions were medically necessary

    and failed to disclose that these clients had previously participated in an intake

    session and the additional intake was unnecessary and designed to increase

    Connections’ revenue.      Similarly, Connections:       (i) fabricated medical

    records; (ii) concealed their noncompliance from external auditors;

    (iii) manipulated the length of services provided in billing records to reflect

    more time than Connections’ providers actually spent with the clients;

    (iv) double-booked clients; (v) fabricated time records; (vi) dosed clients

    before they are evaluated by a physician and a licensed counselor and

    submitting reimbursement for such services; (vii) submitted the same claims

    for reimbursement to DSAMH and Medicaid and receiving reimbursement

    from both, (viii) submitted claims to Medicare knowing those claims would

    be rejected before submitting them to DSAMH, and (ix) unbundled MAT

    services to increase its reimbursement, to increase its bottom line rather than

    provide any additional care to Connections’ clients.

          373. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or



                                           133
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 138 of 160 PageID #: 465




    State-funded insurance programs, indicating these intakes were medically

    necessary when, in reality, they were part of Connections’ revenue-generating

    machine. Similarly, these false records or statements were material to false

    or fraudulent claims made to the Government, Delaware and/or federal and/or

    State-funded insurance programs, indicating: the length of services provided

    were accurately reflected in Connections’ records when they were not and

    Connections’ providers treated clients when its records reflected these clients

    were treated.     Moreover, by submitting reimbursements to DSAMH,

    Medicaid and Medicare, Connections was falsely indicating that it had the

    right to be paid by DSAMH, Medicaid and/or Medicare but not both DSAMH

    and Medicaid for the same claim, and not Medicare when the claims was not

    eligible for reimbursement by Medicare.

          374. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these records or statements were false.

          375. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          376. Accordingly, Defendants are liable for treble damages, civil

    penalties, and the costs of this action under 31 U.S.C. § 3729(a)(1) and (3).



                                          134
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 139 of 160 PageID #: 466




                                  COUNT XI
          Violation of the Delaware False Claims and Reporting Act,
                 6 Del. C. § 1201(a)(1) against All Defendants
          377. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          378. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented, false or fraudulent claims to

    the Government, through its Medicare and Medicaid programs, and Delaware,

    through Medicaid and its DSAMH program, including, inter alia,

    (i) fabricating medical records; (ii) concealing their noncompliance from

    external auditors; (iii) submitting claims for reimbursement for medically

    unnecessary intake sessions; (iv) manipulating the length of services provided

    in billing records to reflect more time than Connections’ providers actually

    spent with the clients; (v) double-booking clients; (vi) fabricating time

    records; (vii) dosing clients before they are evaluated by a physician and a

    licensed counselor and submitting reimbursement for such services;

    (viii) submitting the same claims for reimbursement to DSAMH and

    Medicaid and receiving reimbursement from both, (ix) submitting claims to

    Medicare knowing those claims would be rejected before submitting them to

    DSAMH, and (x) unbundling MAT services to increase its reimbursement, all



                                         135
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 140 of 160 PageID #: 467




    designed to increase Connections’ bottom line rather than provide any

    additional care to Connections’ clients.

          379. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, while falsely

    certifying, inter alia: (a) the information they have submitted is truthful and

    accurate; and (b) the claim complies with all applicable Medicare and/or

    Medicaid laws, regulations and program instructions for payment.

          380. Through the acts described in this Complaint, Defendants

    knowingly presented, or caused to be presented claims for reimbursement on

    forms such as the Form CMS-1500 and its electronic equivalent, without

    disclosing to the Government and the State that they violated regulations that

    affected Connections’ eligibility for payment. For example, Connections

    represented that the intake services were medically necessary and failed to

    disclose these clients had previously participated in an intake session and the

    additional intake was unnecessary and designed to increase Connections’

    revenue.    In addition, Connections: (i) fabricated medical records;

    (ii) concealed their noncompliance from external auditors; (iii) manipulated

    the length of services provided in billing records to reflect more time than

    Connections’ providers actually spent with the clients; (iv) double-booked



                                         136
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 141 of 160 PageID #: 468




    clients; (v) fabricated time records; (vi) dosed clients before they are evaluated

    by a physician and a licensed counselor and submitting reimbursement for

    such services; (vii) submitted the same claims for reimbursement to DSAMH

    and Medicaid and receiving reimbursement from both, (viii) submitted claims

    to Medicare knowing those claims would be rejected before submitting them

    to DSAMH, and (ix) unbundled MAT services to increase its reimbursement,

    to increase its bottom line rather than provide any additional care to

    Connections’ clients.     Thus, Defendants’ failure to disclose their non-

    compliance     with   material    statutory,   regulatory   and/or    contractual

    requirements made their representations misleading half-truths.

          381. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly

    submitting, causing to be submitting and continuing to submit and cause to be

    submitted claims for reimbursement where the Government and/or State has

    been provided with worthless services, instead of the services paid for and

    required by the regulations. For example, Connections represented that the

    intake sessions were medically necessary and failed to disclose that these

    clients had previously participated in an intake session and the additional

    intake was unnecessary and designed to increase Connections’ revenue. In

    addition, Connections: (i) fabricated medical records; (ii) concealed their



                                           137
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 142 of 160 PageID #: 469




    noncompliance from external auditors; (iii) manipulated the length of services

    provided in billing records to reflect more time than Connections’ providers

    actually spent with the clients; (iv) double-booked clients; (v) fabricated time

    records; (vi) dosed clients before they are evaluated by a physician and a

    licensed counselor and submitting reimbursement for such services; (vii)

    submitted the same claims for reimbursement to DSAMH and Medicaid and

    receiving reimbursement from both, (viii) submitted claims to Medicare

    knowing those claims would be rejected before submitting them to DSAMH,

    and (ix) unbundled MAT services to increase its reimbursement, to increase

    its bottom line rather than provide any additional care to Connections’ clients.

          382. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating these intakes were medically

    necessary when, in reality, they were part of Connections’ revenue-generating

    machine.

          383. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          384. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.




                                          138
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 143 of 160 PageID #: 470




          385. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and

    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          386. Accordingly, Defendants are liable for treble damages, civil

    penalties and the cost of this action under 6 Del. C. § 1201(a).

                                 COUNT XII
          Violation of the Delaware False Claims and Reporting Act,
                 6 Del. C. § 1201(a)(2) against All Defendants
          387. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          388. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, including but not limited to claims for reimbursement, and

    submitted claims for reimbursement on forms such as the Form CMS-1500

    and its electronic equivalent, as alleged above, to cause claims to be paid or

    approved by the Government, Delaware and/or federal and/or state-funded

    insurance programs.

          389. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or



                                          139
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 144 of 160 PageID #: 471




    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, while falsely certifying, inter alia:

    (a) the information they have submitted is truthful and accurate and (b) the

    claim complies with all applicable Medicare and/or Medicaid laws,

    regulations and program instructions for payment.

          390. Through the acts described in this Complaint, Defendants

    knowingly made, used, or caused to be made or used false records or

    statements, such as the claims for reimbursement on forms such as the Form

    CMS-1500 and its electronic equivalent, without disclosing to the

    Government and the State that they violated regulations that affected

    Connections’ eligibility for payment. For example, Connections represented

    that the intake services were medically necessary and failed to disclose these

    clients had previously participated in an intake session and the additional

    intake was unnecessary and designed to increase Connections’ revenue. In

    addition, Connections: (i) fabricated medical records; (ii) concealed their

    noncompliance from external auditors; (iii) manipulated the length of services

    provided in billing records to reflect more time than Connections’ providers

    actually spent with the clients; (iv) double-booked clients; (v) fabricated time

    records; (vi) dosed clients before they are evaluated by a physician and a

    licensed counselor and submitting reimbursement for such services;



                                          140
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 145 of 160 PageID #: 472




    (vii) submitted the same claims for reimbursement to DSAMH and Medicaid

    and receiving reimbursement from both, (viii) submitted claims to Medicare

    knowing those claims would be rejected before submitting them to DSAMH,

    and (ix) unbundled MAT services to increase its reimbursement, to increase

    its bottom line rather than provide any additional care to Connections’ clients.

    Thus, Defendants’ failure to disclose their non-compliance with material

    statutory,   regulatory   and/or    contractual    requirements     made     their

    representations misleading half-truths.

          391. Through the acts described in this Complaint, Defendants

    violated, and continue to violate, the FCA and DFCRA by knowingly making,

    using, or causing to be made or used false records or statements, such as the

    claims for reimbursement on forms such as the Form CMS-1500 and its

    electronic equivalent, without disclosing to the Government and the State that

    the Government and/or State has been provided with worthless services,

    instead of the services paid for and required by the regulations. For example,

    Connections represented that the intake sessions were medically necessary

    and failed to disclose that these clients had previously participated in an intake

    session and the additional intake was unnecessary and designed to increase

    Connections’ revenue. Similarly, Connections: (i) fabricated medical records;

    (ii) concealed their noncompliance from external auditors; (iii) manipulated



                                           141
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 146 of 160 PageID #: 473




    the length of services provided in billing records to reflect more time than

    Connections’ providers actually spent with the clients; (iv) double-booked

    clients; (v) fabricated time records; (vi) dosed clients before they are evaluated

    by a physician and a licensed counselor and submitting reimbursement for

    such services; (vii) submitted the same claims for reimbursement to DSAMH

    and Medicaid and receiving reimbursement from both, (viii) submitted claims

    to Medicare knowing those claims would be rejected before submitting them

    to DSAMH, and (ix) unbundled MAT services to increase its reimbursement,

    to increase its bottom line rather than provide any additional care to

    Connections’ clients.

          392. These false records or statements were material to false or

    fraudulent claims made to the Government, Delaware and/or federal and/or

    state-funded insurance programs, indicating these intakes were medically

    necessary when, in reality, they were part of Connections’ revenue-generating

    machine.

          393. Defendants knew, or were deliberately ignorant or reckless in not

    knowing, that these claims were false.

          394. Federal and/or State-funded insurance programs unaware of the

    falsity or fraudulent nature of the claims caused by Defendants, remitted, and




                                           142
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 147 of 160 PageID #: 474




    continue to remit, payment to Connections for these claims in reliance on

    Connections’ certification that the claims it submits are truthful and accurate.

          395. Accordingly, Defendants are liable for treble damages, civil

    penalties and the cost of this action under 6 Del. C. § 1201(a).

                                    Count XIII
                 Retaliation in Violation of 31 U.S.C. § 3730(h)(1)
                               against All Defendants
          396. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          397. The False Claims Act, 31 U.S.C. § 3730(h) provides:

              (h) Relief From Retaliatory Actions.—
              (1) In general.—
              Any employee, contractor, or agent shall be entitled to all
              relief necessary to make that employee, contractor, or agent
              whole, if that employee, contractor, or agent is discharged,
              demoted, suspended, threatened, harassed, or in any other
              manner discriminated against in the terms and conditions of
              employment because of lawful acts done by the employee,
              contractor, agent or associated others in furtherance of an
              action under this section or other efforts to stop 1 or more
              violations of this subchapter.
              (2) Relief.—
              Relief under paragraph (1) shall include reinstatement with the
              same seniority status that employee, contractor, or agent
              would have had but for the discrimination, 2 times the amount
              of back pay, interest on the back pay, and compensation for
              any special damages sustained as a result of the
              discrimination, including litigation costs and reasonable


                                           143
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 148 of 160 PageID #: 475




            attorneys’ fees. An action under this subsection may be
            brought in the appropriate district court of the United States
            for the relief provided in this subsection.
          398. Defendants have an obligation under the False Claims Act to

    refrain from taking any retaliatory actions against employees for attempting

    to report or stop fraud pursuant to 31 U.S.C. § 3730(h).

          399. Ms. Spruill engaged in protected activity through her efforts to

    stop Defendants from presenting or causing to presented false or fraudulent

    claims for reimbursement to the Medicare and Medicaid programs and/or

    knowingly making, using or causing to be made or used false records or

    statements material to false or fraudulent claims to the Medicare and Medicaid

    programs for reimbursement that use Ms. Spruill’s NPI, which are designed

    to state or imply that Ms. Spruill provided or supervised the provision of the

    services to Connections’ clients, notwithstanding that, in fact, unlicensed and

    unsupervised providers, who are not entitled to bill for their services, provided

    these services, in an attempt to cause, and in fact causing, the Government and

    Delaware to pay out more money than they owe for these services.

          400. When Ms. Spruill first learned others at Connections were using

    her as the “bill to” person even though she was not supervising them, she

    questioned Connections’ Director of Human Resources as to why people she




                                          144
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 149 of 160 PageID #: 476




    did not supervise were using her NPI. Approximately three weeks later, she

    was terminated by Connections without having her concerns addressed.

          401. After being re-hired by Connections, Ms. Spruill asked her

    supervisor if she was aware of who, if anyone at Connections, was choosing

    her as the “bill to” person within EHR and thus causing Ms. Spruill to be listed

    as the rendering provider on the claims submitted for payment to the

    Government and/or Delaware. Ms. Spruill also called Health Options to ask

    about the use of her NPI by individuals other than herself. Within two months

    of Ms. Spruill making these inquiries, McKay requested a meeting with Ms.

    Spruill and Connections’ Human Resources Department. At this meeting, Ms.

    Spruill was initially told she was being demoted to a therapist position, and

    was ultimately offered a position providing “clinical chart supervision” over

    Connections’ employees from a remove Middletown location. Following this

    meeting, Ms. Spruill’s supervisor became aggressive and hostile to her. In

    November 2018, Connections again terminated Ms. Spruill.

          402. After Ms. Spruill highlighted Defendants’ fraudulent “bill to”

    practices, she was threatened, harassed, and discriminated against in the terms

    and conditions of her employment because of the lawful acts she took to stop

    Defendants’ further violations of the False Claims Act.




                                          145
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 150 of 160 PageID #: 477




           403. In acting to stop Defendants from using her NPI to submit a False

    Claim to the Government and/or Delaware, Ms. Spruill made an effort “to

    stop 1 or more violations” of the False Claims Act.

           404. Ms. Spruill’s actions were protected activity within the meaning

    of 31 U.S.C. § 3730(h)(1).

           405. Defendants were aware that Ms. Spruill was engaged in protected

    activity.

           406. Pursuant to 31 U.S.C. § 3730(h)(2), Ms. Spruill is entitled to two

    times the amount of back pay, interest on the back pay, and compensation for

    any special damages sustained as a result of the discrimination, including

    litigation costs and reasonable attorneys’ fees.

                                     Count XIV
                     Retaliation in Violation of 6 Del. C. § 1208
                               against All Defendants
           407. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

           408. The DFCRA, 6 Del. C. § 1208 provides:

              (a) Any employee, contractor, or agent shall be entitled to all
              relief necessary to make that employee, contractor, or agent
              whole, if that employee, contractor, or agent is discharged,
              demoted, suspended, threatened, harassed, or in any other
              manner discriminated against in the terms and conditions of
              employment because of lawful acts done by the employee,


                                           146
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 151 of 160 PageID #: 478




            contractor, agent or associated others in furtherance of an
            action under this chapter or other efforts to stop 1 or more
            violations of this chapter.
            Such relief shall include reinstatement with the same seniority
            status that employee, contractor, or agent would have had but
            for the discrimination, 2 times the amount of back pay, interest
            on the back pay, and compensation for any special damages
            sustained as a result of the discrimination, including litigation
            costs and reasonable attorneys' fees. . . .
          409. Defendants have an obligation under the DFCRA to refrain from

    taking any retaliatory actions against employees for attempting to report or

    stop fraud pursuant to 6 Del. C. § 1208.

          410. Ms. Spruill engaged in protected activity through her efforts to

    stop Defendants from presenting or causing to presented false or fraudulent

    claims for reimbursement to the Medicare and Medicaid programs and/or

    knowingly making, using or causing to be made or used false records or

    statements material to false or fraudulent claims to the Medicare and Medicaid

    programs for reimbursement that use Ms. Spruill’s NPI, which are designed

    to state or imply that Ms. Spruill provided or supervised the provision of the

    services to Connections’ clients, notwithstanding that, in fact, unlicensed and

    unsupervised providers, who are not entitled to bill for their services, provided

    these services, in an attempt to cause, and in fact causing, the Government and

    Delaware to pay out more money than they owe for these services.




                                          147
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 152 of 160 PageID #: 479




          411. When Ms. Spruill first learned others at Connections were using

    her as the “bill to” person even though she was not supervising them, she

    questioned Connections’ Director of Human Resources as to why people she

    did not supervise were using her NPI. Approximately three weeks later, she

    was terminated by Connections without having her concerns addressed.

          412. After being re-hired by Connections, Ms. Spruill asked her

    supervisor if she was aware of who, if anyone at Connections, was choosing

    her as the “bill to” person within EHR and thus causing Ms. Spruill to be listed

    as the rendering provider on the claims submitted for payment to the

    Government and/or Delaware. Ms. Spruill also called Health Options to ask

    about the use of her NPI by individuals other than herself. Within two months

    of Ms. Spruill making these inquiries, McKay requested a meeting with Ms.

    Spruill and Connections’ Human Resources Department. At this meeting, Ms.

    Spruill was initially told she was being demoted to a therapist position, and

    was ultimately offered a position providing “clinical chart supervision” over

    Connections’ employees from a remove Middletown location. Following this

    meeting, Ms. Spruill’s supervisor became aggressive and hostile to Ms.

    Spruill. In November 2018, Connections again terminated Ms. Spruill.

          413. After Ms. Spruill highlighted Defendants’ fraudulent “bill to”

    practices, she was discharged, demoted, suspended, threatened, harassed, and



                                          148
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 153 of 160 PageID #: 480




    discriminated against in the terms and conditions of her employment because

    of the lawful acts she took to stop Defendants’ further violations of the

    DFCRA.

           414. In acting to stop Defendants from using her NPI to submit a False

    Claim to the Government and/or Delaware, Ms. Spruill made an effort “to

    stop 1 or more violations” of the DFCRA.

           415. Ms. Spruill’s actions were protected activity within the meaning

    of 6 Del. C. § 1208.

           416. Defendants were aware that Ms. Spruill was engaged in protected

    activity.

           417. Pursuant to 6 Del. C. § 1208, Ms. Spruill is entitled to two times

    the amount of back pay, interest on the back pay, and compensation for any

    special damages sustained as a result of the discrimination, including litigation

    costs and reasonable attorneys' fees.

                                     Count XV
                 Retaliation in Violation of 31 U.S.C. § 3730(h)(1)
                               against All Defendants
           418. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

              The False Claims Act, 31 U.S.C. § 3730(h) provides:
              (h) Relief From Retaliatory Actions.—


                                            149
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 154 of 160 PageID #: 481




            (1) In general.—
            Any employee, contractor, or agent shall be entitled to all
            relief necessary to make that employee, contractor, or agent
            whole, if that employee, contractor, or agent is discharged,
            demoted, suspended, threatened, harassed, or in any other
            manner discriminated against in the terms and conditions of
            employment because of lawful acts done by the employee,
            contractor, agent or associated others in furtherance of an
            action under this section or other efforts to stop 1 or more
            violations of this subchapter.
            (2) Relief.—
            Relief under paragraph (1) shall include reinstatement with the
            same seniority status that employee, contractor, or agent
            would have had but for the discrimination, 2 times the amount
            of back pay, interest on the back pay, and compensation for
            any special damages sustained as a result of the
            discrimination, including litigation costs and reasonable
            attorneys’ fees. An action under this subsection may be
            brought in the appropriate district court of the United States
            for the relief provided in this subsection.
          419. Defendants have an obligation under the False Claims Act to

    refrain from taking any retaliatory actions against employees for attempting

    to report or stop fraud pursuant to 31 U.S.C. § 3730(h).

          420. Mr. Spruill engaged in protected activity through his efforts to

    stop Defendants’ fraudulent practices, inter alia, by voicing his objections to

    his superiors to Defendants’ fraudulent billing practices and the sub-par levels

    of care at the Harrington clinic that failed to meet regulatory requirements.

          421. Mr. Spruill has been a vocal critic of Defendants’ fraudulent

    practices, including by revealing the fraudulent billing practices and the sub-



                                          150
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 155 of 160 PageID #: 482




    par levels of care at the Harrington clinic that failed to meet regulatory

    requirements.

           422. After Mr. Spruill highlighted Defendants’ fraudulent billing

    practices and the Harrington clinic’s failure to comply with required

    regulations, he was threatened, harassed, and discriminated against in the

    terms and conditions of his employment because of the lawful acts he took to

    stop Defendants’ further violations of the False Claims Act.

           423. In acting to stop Defendants’ fraudulent practices, Mr. Spruill

    made an effort “to stop 1 or more violations” of the False Claims Act.

           424. Mr. Spruill’s actions were protected activity within the meaning

    of 31 U.S.C. § 3730(h)(1).

           425. Defendants were aware that Mr. Spruill was engaged in protected

    activity.

           426. Pursuant to 31 U.S.C. § 3730(h)(2), Mr. Spruill is entitled to two

    times the amount of back pay, interest on the back pay, and compensation for

    any special damages sustained as a result of the discrimination, including

    litigation costs and reasonable attorneys’ fees.




                                          151
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 156 of 160 PageID #: 483




                                     Count XVI
                     Retaliation in Violation of 6 Del. C. § 1208
                               against All Defendants
          427. Relators re-allege and incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint as if fully set forth

    herein.

          428. The DFCRA, 6 Del. C. § 1208 provides:

              (a) Any employee, contractor, or agent shall be entitled to all
              relief necessary to make that employee, contractor, or agent
              whole, if that employee, contractor, or agent is discharged,
              demoted, suspended, threatened, harassed, or in any other
              manner discriminated against in the terms and conditions of
              employment because of lawful acts done by the employee,
              contractor, agent or associated others in furtherance of an
              action under this chapter or other efforts to stop 1 or more
              violations of this chapter.
              Such relief shall include reinstatement with the same seniority
              status that employee, contractor, or agent would have had but
              for the discrimination, 2 times the amount of back pay, interest
              on the back pay, and compensation for any special damages
              sustained as a result of the discrimination, including litigation
              costs and reasonable attorneys' fees. . . .
          429. Defendants have an obligation under the DFCRA to refrain from

    taking any retaliatory actions against employees for attempting to report or

    stop fraud pursuant to 6 Del. C. § 1208.

          430. Mr. Spruill engaged in protected activity through his efforts to

    stop Defendants’ fraudulent practices by, inter alia, voicing his objections to




                                            152
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 157 of 160 PageID #: 484




    his superiors to Defendants’ fraudulent billing practices and the sub-par levels

    of care at the Harrington clinic that failed to meet regulatory requirements.

           431. Mr. Spruill has been a vocal critic of Defendants’ fraudulent

    practices, including by revealing the fraudulent billing practices and the sub-

    par levels of care at the Harrington clinic that failed to meet regulatory

    requirements.

           432. After Mr. Spruill highlighted Defendants’ fraudulent practices

    billing practices and the Harrington clinic’s failure to comply with required

    regulations, he was discharged, demoted, suspended, threatened, harassed,

    and discriminated against in the terms and conditions of his employment

    because of the lawful acts he took to stop Defendants’ further violations of the

    DFCRA.

           433. In acting to stop Defendants’ fraudulent practices, Mr. Spruill

    made an effort “to stop 1 or more violations” of the DFCRA.

           434. Mr. Spruill’s actions were protected activity within the meaning

    of 6 Del. C. § 1208.

           435. Defendants were aware that Mr. Spruill was engaged in protected

    activity.

           436. Pursuant to 6 Del. C. § 1208, Mr. Spruill is entitled to two times

    the amount of back pay, interest on the back pay, and compensation for any



                                          153
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 158 of 160 PageID #: 485




    special damages sustained as a result of the discrimination, including litigation

    costs and reasonable attorneys' fees.

    V.      PRAYER FOR RELIEF

            WHEREFORE, Relators, Malika Spruill and Douglas Spruill, request

    that judgment be entered against the Defendants, ordering that:

            437. Defendants cease and desist from violating 31 U.S.C. § 3729;

            438. Defendants cease and desist from violating 6 Del. C. § 1201, et

    seq.;

            439. Defendants pay not less than $11,181 and not more than $22,363,

    as adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990,

    for each violation of 31 U.S.C. § 3729, plus three (3) times the amount of

    damages the Government has sustained as a result of Defendants’ actions;

            440. Defendants pay not less than $10,957 and not more than $21,916

    for each violation of 6 Del. C. § 1201, as adjusted by the Federal Civil

    Penalties Inflation Adjustment Act, plus three (3) times the amount of

    damages Delaware has sustained as a result of Defendants’ actions;

            441. Defendants pay all costs of this action, including attorneys’ fees

    and costs pursuant to 31 U.S.C. § 3729(a)(3) and 6 Del. C. § 1201, et seq.;

            442. Relators be awarded the maximum “relator’s share” allowed

    pursuant to 31 U.S.C. § 3730(d) and 6 Del. C. § 1205;



                                            154
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 159 of 160 PageID #: 486




          443. Ms. Spruill be awarded all relief necessary to make her whole,

    including but not limited to, two times her back pay, interest on back pay, and

    compensation for any special damages sustained as a result of the

    discrimination, including litigation costs and reasonable attorneys’ fees

    pursuant to 31 U.S.C. 3730(h);

          444. Ms. Spruill be awarded all relief necessary to make her whole,

    including but not limited to, reinstatement, two times the amount of back pay,

    interest on the back pay, and compensation for any special damages sustained

    as a result of the discrimination, including litigation costs and reasonable

    attorneys' fees pursuant to 6 Del. C. § 1208;

          445. Mr. Spruill be awarded all relief necessary to make him whole,

    including but not limited to, two times him back pay, interest on back pay,

    and compensation for any special damages sustained as a result of the

    discrimination, including litigation costs and reasonable attorneys’ fees

    pursuant to 31 U.S.C. 3730(h);

          446. Mr. Spruill be awarded all relief necessary to make him whole,

    including but not limited to, reinstatement, two times the amount of back pay,

    interest on the back pay, and compensation for any special damages sustained

    as a result of the discrimination, including litigation costs and reasonable

    attorneys’ fees pursuant to 6 Del. C. § 1208;



                                         155
Case 1:19-cv-00475-CFC Document 10 Filed 06/26/19 Page 160 of 160 PageID #: 487




          447. The Government, Delaware and Relators Malika Spruill and

    Douglas Spruill receive such other relief as the Court deems just and proper.

    VI.   JURY TRIAL DEMANDED
          Relators demand trial by a jury of twelve (12).



    Dated: June 21, 2019                   GRANT & EISENHOFER, P.A.


                                            /s/ Kyle J. McGee
    OF COUNSEL:                            Kyle J. McGee (# 5558)
                                           Laina M. Herbert (# 4717)
                                           123 Justison Street
    Brian Mahany (WI 1065623)              Wilmington, DE 19801
    Tim Granitz (WI 1088934)               Tel: 302-622-7000
    MahanyLaw                              KMcGee@gelaw.com
    8112 West Bluemound Road               LHerbert@gelaw.com
     Suite 101
    Wauwatosa, WI 53213                    Attorneys for Relators Malika
    Tel: (414) 258-2375                    Spruill and Douglas Spruill
    Facsimile: (414) 777-0776
    brian@mahanylaw.com
    tgranitz@mahanylaw.com




                                        156
